 
 
II 
109th CONGRESS 1st Session 
S. 12 
IN THE SENATE OF THE UNITED STATES 
 
January 24, 2005 
Mr. Biden (for himself, Mr. Reid, Mr. Bingaman, Ms. Mikulski, Mr. Durbin, Ms. Stabenow, Mr. Rockefeller, Mr. Lautenberg, and Mr. Schumer) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations 
 
A BILL 
To combat international terrorism, and for other purposes. 
 
 
 1. Short title This Act may be cited as the Targeting Terrorists More Effectively Act of 2005.  
 I Effectively targeting terrorists 
 101. Sense of congress on increasing the number of army special operations forces It is the sense of Congress that the number of active-duty Army Special Forces-qualified personnel should be increased during the four years after the date of the enactment of this Act so that on the date that is four years after the date of such enactment such number is 6,144.  
 102. Foreign language expertise 
 (a) Findings Congress makes the following findings: 
 (1) Success in the global war on terrorism will require a dramatic increase in institutional and personal expertise in the languages and cultures of the societies where terrorism has taken root, including a substantial increase in the number of national security personnel who obtain expert lingual training.  
 (2) The National Commission on Terrorist Attacks Upon the United States identified the countries in the Middle East, South Asia, Southeast Asia, and West Africa as countries that serve or could serve as terrorist havens.  
 (3) Although 22 countries have Arabic as their official language, the National Commission on Terrorist Attacks Upon the United States found that a total of only 6 undergraduate degrees for the study of Arabic were granted by United States colleges and universities in 2002.  
 (4) The report of the National Commission on Terrorist Attacks Upon the United States contained several criticisms of the lack of linguistic expertise in the Central Intelligence Agency and the Federal Bureau of Investigation prior to the September 11, 2001 terrorist attacks, and called for the Central Intelligence Agency to develop a stronger language program, with high standards and sufficient financial incentives.  
 (5) An audit conducted by the Department of Justice in July 2004, revealed that the Federal Bureau of Investigation has a backlog of hundreds of thousands of untranslated audio recordings from terror and espionage investigations.  
 (6) The National Security Education Program Trust Fund, which funds critical grant and scholarship programs for linguistic training in regions critical to national security, will have exhausted all its funding by fiscal year 2006, unless additional appropriations are made to the Trust Fund.  
 (b) Sense of congress It is the sense of Congress that— 
 (1) the overwhelming majority of Muslims reject terrorism and a small, radical minority has grossly distorted the teachings of one of the world's great faiths to seek justification for acts of terrorism, such radical Islamic fundamentalism constitutes a primary threat to the national security interests of the United States, and an effective strategy for combating terrorism should include increasing the number of personnel throughout the Federal Government with expertise in languages spoken in predominately Muslim countries and in the culture of such countries;  
 (2) Muslim-Americans constitute an integral and cherished part of the fabric of American society and possess many talents, including linguistic, historic, and cultural expertise that should be harnessed in the war against radical, fundamentalist terror; and  
 (3) amounts appropriated for the National Flagship Language Initiative pursuant to the amendments made by subsection (e)(2) should be used to support the establishment, operation, and improvement of programs for the study of Arabic, Persian, and other Middle Eastern, South Asian, Southeast Asian, and West African languages in institutes of higher education in the United States.  
 (c) Authorization of appropriations 
 (1) National security education trust fund Section 810 of the David L. Boren National Security Education Act of 1991 (50 U.S.C. 1910) is amended by adding at the end the following: 
 
 (d) Authorization of appropriations for the fund for fiscal year 2006 
 (1) In general There are authorized to be appropriated to the Fund $150,000,000 for fiscal year 2006.  
 (2) Availability of funds Amounts appropriated pursuant to the authorization of appropriations in paragraph (1) shall remain available until expended and not more than $15,000,000 of such amounts may be obligated and expended during any fiscal year. .  
 (2) National flagship language initiative 
 (A) In general Section 811(a) of the David L. Boren National Security Education Act of 1991 (50 U.S.C. 1911(a)) is amended by striking there is authorized to be appropriated to the Secretary for each fiscal year, beginning with fiscal year 2003, $10,000,000 and inserting there are authorized to be appropriated to the Secretary for each fiscal year 2003 through 2005, $10,000,000, and for each fiscal year after 2005, $20,000,000,.  
 (B) Availability of funds Section 811(b) of such Act (50 U.S.C. 1911(b)) is amended by inserting for fiscal years 2003 through 2005 after this section.  
 (3) Demonstration program There are authorized to be appropriated to the Director of National Intelligence such sums as may be necessary for each of fiscal years 2006, 2007, and 2008 in order to carry out the demonstration program established under subsection (c).  
 103. Curtailing terrorist financing 
 (a) Findings Congress makes the following findings: 
 (1) The report of the National Commission on Terrorist Attacks Upon the United States stated that [v]igorous efforts to track terrorist financing must remain front and center in United States counterterrorism efforts.  
 (2) The report of the Independent Task Force sponsored by the Council on Foreign Relations stated that currently existing U. S. and international policies, programs, structures, and organizations will be inadequate to assure sustained results commensurate with the ongoing threat posed to the national security of the United States.  
 (3) The report of the Independent Task Force contained the conclusion that [l]ong-term success will depend critically upon the structure, integration, and focus of the U. S. Government—and any intergovernmental efforts undertaken to address this problem.  
 (b) Policy It is the policy of the United States— 
 (1) to work with the Government of Saudi Arabia to curtail terrorist financing originating from that country using a range of methods, including diplomacy, intelligence, and law enforcement;  
 (2) to ensure effective coordination and sufficient resources for efforts of the agencies and departments of the United States to disrupt terrorist financing by carrying out, through the Office of Terrorism and Financial Intelligence in the Department of the Treasury, a comprehensive analysis of the budgets and activities of all such agencies and departments that are related to disrupting the financing of terrorist organizations;  
 (3) to provide each agency or department of the United States with the appropriate number of personnel to carry out the activities of such agency or department related to disrupting the financing of terrorist organizations;  
 (4) to centralize the coordination of the efforts of the United States to combat terrorist financing and utilize existing authorities to identify foreign jurisdictions and foreign financial institutions suspected of abetting terrorist financing and take actions to prevent the provision of assistance to terrorists; and  
 (5) to work with other countries to develop and enforce strong domestic terrorist financing laws, and increase funding for bilateral and multilateral programs to enhance training and capacity-building in countries who request assistance.  
 (c) Authorization of appropriations To provide technical assistance To prevent financing of terrorists 
 (1) In general There are authorized to be appropriated to the President for the Economic Support Fund to provide technical assistance under the provisions of chapter 4 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2346 et seq.) to foreign countries to assist such countries in preventing the financing of terrorist activities— 
 (A) for fiscal year 2006, $300,000,000; and  
 (B) for fiscal years 2007 and 2008, such sums as may be necessary.  
 (2) Availability of funds Amounts appropriated pursuant to the authorization of appropriations in this subsection are authorized to remain available until expended.  
 (3) Additional funds Amounts authorized to be appropriated under this subsection are in addition to amounts otherwise available for such purposes.  
 104. Prohibition on transactions with countries that support terrorism 
 (a) Clarification of certain actions under IEEPA In any case in which the President takes action under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) with respect to a foreign country, or persons dealing with or associated with the government of that foreign country, as a result of a determination by the Secretary of State that the government of that foreign country has repeatedly provided support for acts of international terrorism, such action shall apply to a United States person or other person.  
 (b) Definitions In this section: 
 (1) Controlled in fact The term is controlled in fact includes— 
 (A) in the case of a corporation, holds at least 50 percent (by vote or value) of the capital structure of the corporation; and  
 (B) in the case of any other kind of legal entity, holds interests representing at least 50 percent of the capital structure of the entity.  
 (2) State The term State means each of the several States of the United States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, the Virgin Islands, and other territories or possessions of the United States.  
 (3) United states person The term United States person includes any United States citizen, permanent resident alien, entity organized under the law of the United States or of any State (including foreign branches), wherever located, or any other person in the United States.  
 (c) Applicability 
 (1) In general In any case in which the President has taken action under the International Emergency Economic Powers Act and such action is in effect on the date of enactment of this Act, the provisions of subsection (a) shall not apply to a United States person (or other person) if such person divests or terminates its business with the government or person identified by such action within 90 days after the date of enactment of this Act.  
 (2) Actions after date of enactment In any case in which the President takes action under the International Emergency Economic Powers Act on or after the date of enactment of this Act, the provisions of subsection (a) shall not apply to a United States person (or other person) if such person divests or terminates its business with the government or person identified by such action within 90 days after the date of such action.  
 (d) Notification of congress of termination of investigation by office of foreign assets control The Office of Federal Procurement Policy Act (41 U.S.C. 403 et seq.) is amended by adding at the end the following new section: 
 
 42. Notification of congress of termination of investigation by office of foreign assets control The Director of the Office of Foreign Assets Control shall notify Congress upon the termination of any investigation by the Office of Foreign Assets Control of the Department of the Treasury if any sanction is imposed by the Director of such office as a result of the investigation. .  
 II Preventing the growth of radical islamic fundamentalism 
 A Quality educational opportunities 
 201. Findings, policy, and definition 
 (a) Findings Congress makes the following findings: 
 (1) The report of the National Commission on Terrorist Attacks Upon the United States stated that [e]ducation that teaches tolerance, the dignity and value of each individual, and respect for different beliefs is a key element in any global strategy to eliminate Islamic terrorism.  
 (2) According to the United Nations Development Program Arab Human Development Report for 2002, 10,000,000 children between the ages of 6 through 15 in the Arab world do not attend school, and 2/3 of the 65,000,000 illiterate adults in the Arab world are women.  
 (3) The report of the National Commission on Terrorist Attacks Upon the United States concluded that ensuring educational opportunity is essential to the efforts of the United States to defeat global terrorism and recommended that the United States Government should offer to join with other nations in generously supporting [spending funds] … directly on building and operating primary and secondary schools in those Muslim states that commit to sensibly investing financial resources in public education.  
 (b) Policy It is the policy of the United States— 
 (1) to work toward the goal of dramatically increasing the availability of basic education in the developing world, which will reduce the influence of radical madrassas and other institutions that promote religious extremism;  
 (2) to join with other countries in generously supporting the International Youth Opportunity Fund authorized under section 7114 of the 9/11 Commission Implementation Act of 2004 (Public Law 108–458), with the goal of building and operating primary and secondary schools in Muslim countries that commit to sensibly investing the resources of such countries in public education;  
 (3) to work with the international community, including foreign countries and international organizations to raise $7,000,000,000 to $10,000,000,000 each year to fund education programs in Muslim countries;  
 (4) to offer additional incentives to countries to increase the availability of basic education; and  
 (5) to work to prevent financing of educational institutions that support radical Islamic fundamentalism.  
 (c) Appropriate congressional committees defined In this subtitle, the term appropriate congressional committees means the Committee on Foreign Relations and the Committee on Appropriations of the Senate and the Committee on International Relations and the Committee on Appropriations of the House of Representatives.  
 202. Annual report to congress Not later than June 1 of each year, the Secretary of State shall submit to the appropriate congressional committees a report on the efforts of countries in the developing world to increase the availability of basic education and to close educational institutions that promote religious extremism and terrorism. Each report shall include— 
 (1) a list of countries that are making serious and sustained efforts to increase the availability of basic education and to close educational institutions that promote religious extremism and terrorism;  
 (2) a list of countries that are making efforts to increase the availability of basic education and to close educational institutions that promote religious extremism and terrorism, but such efforts are not serious and sustained; and  
 (3) a list of countries that are not making efforts to increase the availability of basic education and to close educational institutions that promote religious extremism and terrorism.  
 203. Authorization of appropriations 
 (a) International education programs There are authorized to be appropriated to the President for Development Assistance for international education programs carried out under sections 105 and 496 of the Foreign Assistance Act of 1961 (22 U.S.C. 2151c and 2293)— 
 (1) for fiscal year 2006, $1,000,000,000; and  
 (2) for fiscal years 2007 and 2008, such sums as may be necessary.  
 (b) International youth opportunity fund There are authorized to be appropriated to the President for fiscal years 2006, 2007, and 2008 such sums as may be necessary for the United States contribution to the International Youth Opportunity Fund authorized under section 7114 of the 9/11 Commission Implementation Act of 2004 (Public Law 108–458) for international education programs.  
 (c) Additional funds Amounts authorized to be appropriated in this section are in addition to amounts otherwise available for such purposes.  
 B Democracy and development in the muslim world 
 211. Promoting democracy and development in the middle east, central asia, south asia, and southeast asia 
 (a) Findings Congress makes the following findings: 
 (1) Al-Qaeda and affiliated groups have established a terrorist network with linkages throughout the Middle East, Central Asia, South Asia, and Southeast Asia.  
 (2) While political repression and lack of economic development do not justify terrorism, increased political freedoms and economic growth can contribute to an environment that undercuts tendencies and conditions that facilitate the rise of terrorist organizations.  
 (3) It is in the national security interests of the United States to promote democracy, good governance, political freedom, independent media, women's rights, private sector development, and open economic systems in the countries of the Middle East, Central Asia, South Asia, and Southeast Asia.  
 (b) Policy It is the policy of the United States— 
 (1) to promote the objectives described in subsection (a)(3) in the countries of the Middle East, Central Asia, South Asia, and Southeast Asia;  
 (2) to provide assistance and resources to organizations that are committed to promoting such objectives; and  
 (3) to work with other countries and international organizations to increase the resources devoted to promoting such objectives.  
 (c) Strategy Not later than 180 days after the date of enactment of this Act, the Secretary of State shall submit to Congress a strategy to promote the policy of the United States set out in subsection (b). Such strategy shall describe how funds appropriated pursuant to the authorization of appropriations in subsection (d) will be used.  
 (d) Authorization of appropriations 
 (1) In general There are authorized to be appropriated to the President for the Economic Support Fund for activities carried out under chapter 4 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2346 et seq.) to promote the policy of the United States set out in subsection (b)— 
 (A) for fiscal year 2006, $500,000,000; and  
 (B) for fiscal years 2007 and 2008, such sums as may be necessary.  
 (2) Sense of congress on use of funds It is the sense of Congress that a substantial portion of the funds appropriated pursuant to the authorization of appropriations in paragraph (1) should be made available to non-governmental organizations that have a record of success working in the countries of the Middle East, Central Asia, South Asia, and Southeast Asia to support democratic parties, human rights organizations, independent media, and the efforts to promote the rights of women.  
 (3) Additional funds Amounts authorized to be appropriated in paragraph (1) are in addition to amounts otherwise available for such purposes.  
 212. Middle east foundation 
 (a) Purposes The purposes of this section are to support, through the provision of grants, technical assistance, training, and other programs, in the countries of the Middle East, the expansion of— 
 (1) civil society;  
 (2) opportunities for political participation for all citizens;  
 (3) protections for internationally recognized human rights, including the rights of women;  
 (4) educational system reforms;  
 (5) independent media;  
 (6) policies that promote economic opportunities for citizens;  
 (7) the rule of law; and  
 (8) democratic processes of government.  
 (b) Middle east foundation 
 (1) Designation The Secretary of State is authorized to designate an appropriate private, nonprofit organization that is organized or incorporated under the laws of the United States or of a State as the Middle East Foundation (referred to in this section as the Foundation).  
 (2) Funding The Secretary of State is authorized to provide funding to the Foundation through the Middle East Partnership Initiative of the Department of State. The Foundation shall use amounts provided under this paragraph to carry out the purposes of this section, including through making grants and providing other assistance to entities to carry out programs for such purposes.  
 (3) Notification to congressional committees The Secretary of State shall notify the Committee on Foreign Relations of the Senate and the Committee on International Relations of the House of Representatives prior to designating an appropriate organization as the Foundation.  
 (c) Grants for projects 
 (1) Foundation to make grants The Secretary of State shall enter into an agreement with the Foundation that requires the Foundation to use the funds provided under subsection (b)(2) to make grants to persons (other than governments or government entities) located in the Middle East or working with local partners based in the Middle East to carry out projects that support the purposes specified in subsection (a).  
 (2) Center for public policy Under the agreement described in paragraph (1), the Foundation may make a grant to an institution of higher education located in the Middle East to create a center for public policy for the purpose of permitting scholars and professionals from the countries of the Middle East and from other countries, including the United States, to carry out research, training programs, and other activities to inform public policymaking in the Middle East and to promote broad economic, social, and political reform for the people of the Middle East.  
 (3) Applications for grants An entity seeking a grant from the Foundation under this section shall submit an application to the head of the Foundation at such time, in such manner, and including such information as the head of the Foundation may reasonably require.  
 (d) Private character of the foundation Nothing in this section shall be construed to— 
 (1) make the Foundation an agency or establishment of the United States Government, or to make the officers or employees of the Foundation officers or employees of the United States for purposes of title 5, United States Code; or  
 (2) to impose any restriction on the Foundation's acceptance of funds from private and public sources in support of its activities consistent with the purposes of this section.  
 (e) Limitation on payments to foundation personnel No part of the funds provided to the Foundation under this section shall inure to the benefit of any officer or employee of the Foundation, except as salary or reasonable compensation for services.  
 (f) Retention of interest The Foundation may hold funds provided under this section in interest-bearing accounts prior to the disbursement of such funds to carry out the purposes of this section, and may retain for use for such purposes any interest earned without returning such interest to the Treasury of the United States and without further appropriation by Congress.  
 (g) Financial accountability 
 (1) Independent private audits of the foundation The accounts of the Foundation shall be audited annually in accordance with generally accepted auditing standards by independent certified public accountants or independent licensed public accountants certified or licensed by a regulatory authority of a State or other political subdivision of the United States. The report of the independent audit shall be included in the annual report required by subsection (h).  
 (2) GAO audits The financial transactions undertaken pursuant to this section by the Foundation may be audited by the General Accounting Office in accordance with such principles and procedures and under such rules and regulations as may be prescribed by the Comptroller General of the United States.  
 (3) Audits of grant recipients 
 (A) In general A recipient of a grant from the Foundation shall agree to permit an audit of the books and records of such recipient related to the use of the grant funds.  
 (B) Recordkeeping Such recipient shall maintain appropriate books and records to facilitate an audit referred to subparagraph (A), including— 
 (i) separate accounts with respect to the grant funds;  
 (ii) records that fully disclose the use of the grant funds;  
 (iii) records describing the total cost of any project carried out using grant funds; and  
 (iv) the amount and nature of any funds received from other sources that were combined with the grant funds to carry out a project.  
 (h) Annual reports Not later than January 31, 2006, and annually thereafter, the Foundation shall submit to Congress and make available to the public an annual report that includes, for the fiscal year prior to the fiscal year in which the report is submitted, a comprehensive and detailed description of— 
 (1) the operations and activities of the Foundation that were carried out using funds provided under this section;  
 (2) grants made by the Foundation to other entities with funds provided under this section;  
 (3) other activities of the Foundation to further the purposes of this section; and  
 (4) the financial condition of the Foundation.  
 C Restoring american moral leadership 
 221. Advancing united states interests through public diplomacy 
 (a) Findings Congress makes the following findings: 
 (1) The United States needs to improve its communication of information and ideas to people in foreign countries, particularly in countries with significant Muslim populations.  
 (2) Public diplomacy should reaffirm the paramount commitment of the United States to democratic principles, including preserving the civil liberties of all the people of the United States, including Muslim-Americans.  
 (3) The report of the National Commission on Terrorist Attacks Upon the United States stated that, Recognizing that Arab and Muslim audiences rely on satellite television and radio, the government has begun some promising initiatives in television and radio broadcasting to the Arab world, Iran, and Afghanistan. These efforts are beginning to reach large audiences. The Broadcasting Board of Governors has asked for much larger resources. It should get them..  
 (4) A significant expansion of United States international broadcasting would provide a cost-effective means of improving communication with countries with significant Muslim populations by providing news, information, and analysis, as well as cultural programming, through both radio and television broadcasts.  
 (b) Special authority for surge capacity The United States International Broadcasting Act of 1994 (22 U.S.C. 6201 et seq.) is amended by adding at the end the following new section: 
 
 316. Special authority for surge capacity 
 (a) Emergency authority 
 (1) In general Whenever the President determines it to be important to the national interests of the United States and so certifies to the appropriate congressional committees, the President, on such terms and conditions as the President may determine, is authorized to direct any department, agency, or other entity of the United States to furnish the Broadcasting Board of Governors with such assistance as may be necessary to provide international broadcasting activities of the United States with a surge capacity to support United States foreign policy objectives during a crisis abroad.  
 (2) Supersedes existing law The authority of paragraph (1) supersedes any other provision of law.  
 (3) Surge capacity defined In this subsection, the term surge capacity means the financial and technical resources necessary to carry out broadcasting activities in a geographical area during a crisis.  
 (b) Authorization of appropriations 
 (1) In general There are authorized to be appropriated to the President such sums as may be necessary for the President to carry out this section, except that no such amount may be appropriated which, when added to amounts previously appropriated for such purpose but not yet obligated, would cause such amounts to exceed $25,000,000.  
 (2) Availability of funds Amounts appropriated pursuant to the authorization of appropriations in this subsection are authorized to remain available until expended.  
 (3) Designation of appropriations Amounts appropriated pursuant to the authorization of appropriations in this subsection may be referred to as the United States International Broadcasting Surge Capacity Fund. .  
 (c) Report An annual report submitted to the President and Congress by the Broadcasting Board of Governors under section 305(a)(9) of the United States International Broadcasting Act of 1994 (22 U.S.C. 6204(a)(9)) shall provide a detailed description of any activities carried out under section 316 of such Act, as added by subsection (b).  
 (d) Authorization of appropriations for united states international broadcasting activities 
 (1) In general In addition to amounts otherwise available for such purposes, the following amounts are authorized to be appropriated to carry out United States Government broadcasting activities under the United States Information and Educational Exchange Act of 1948 (22 U.S.C. 1431 et seq.), the United States International Broadcasting Act of 1994 (22 U.S.C. 6201 et seq.), the Foreign Affairs Reform and Restructuring Act of 1998 (as enacted in division G of the Omnibus Consolidated and Emergency Supplemental Appropriations Act, 1999; Public Law 105–277), and this Act, and to carry out other authorities in law consistent with such purposes: 
 (A) International broadcasting operations For International Broadcasting Operations, $497,000,000 for the fiscal year 2006.  
 (B) Broadcasting capital improvements For Broadcasting Capital Improvements, $70,000,000 for the fiscal year 2006.  
 (2) Availability of funds Amounts appropriated pursuant to the authorization of appropriations in this section are authorized to remain available until expended.  
 222. Department of state public diplomacy programs 
 (a) United states educational, cultural, and public diplomacy programs There are authorized to be appropriated for the Department of State to carry out public diplomacy programs of the Department under the United States Information and Educational Exchange Act of 1948, the Mutual Educational and Cultural Exchange Act of 1961, Reorganization Plan Number 2 of 1977, the Foreign Affairs Reform and Restructuring Act of 1998, the Center for Cultural and Technical Interchange Between East and West Act of 1960, the Dante B. Fascell North-South Center Act of 1991, and the National Endowment for Democracy Act, and to carry out other authorities in law consistent with the purposes of such Acts for Educational and Cultural Exchange Programs, $500,000,000 for the fiscal year 2006.  
 (b) Administration of foreign affairs  
The are authorized to be appropriated for the Department of State under Administration of Foreign Affairs to carry out the authorities, functions, duties, and responsibilities in the conduct of foreign affairs of the United States, and for other purposes authorized by law for Diplomatic and Consular Programs, $500,000,000 for the fiscal year 2006, which shall only be available for public diplomacy international information programs.  
 223. Treatment of detainees 
 (a) Findings Consistent with the report of the National Commission on Terrorist Attacks Upon the United States, Congress makes the following findings: 
 (1) Carrying out the global war on terrorism requires the development of policies with respect to the detention and treatment of captured international terrorists that are adhered to by all coalition forces.  
 (2) Article 3 of the Convention Relative to the Treatment of Prisoners of War, done at Geneva August 12, 1949 (6 UST 3316), was specifically designed for cases in which the usual rules of war do not apply, and the minimum standards of treatment pursuant to such Article are generally accepted throughout the world as customary international law.  
 (b) Policy The policy of the United States is as follows: 
 (1) It is the policy of the United States to treat all foreign persons captured, detained, interned, or otherwise held in the custody of the United States (hereinafter detainees) humanely and in accordance with the legal obligations under United States law and international law, including the obligations in the Convention Against Torture and in the minimum standards set forth in the Geneva Conventions.  
 (2) It is the policy of the United States that all officials of the United States are bound both in wartime and in peacetime by the legal prohibitions against torture, cruel, inhumane, or degrading treatment set out in the Constitution, laws, and treaties of the United States.  
 (3) If there is any doubt as to whether a detainee is entitled to the protections afforded by the Geneva Conventions, it is the policy of the United States that such detainee shall enjoy the protections of the Convention Relative to the Treatment of Prisoners of War, done at Geneva August 12, 1949 (6 UST 3316) until such time as the detainee's status can be determined pursuant to the procedures authorized by Army Regulation 190–8, Section 1–6.  
 (4) It is the policy of the United States to provide individualized hearings for all detainees for the purpose of expeditiously holding detainees accountable for violations of the law of war, other relevant international prohibitions, or criminal laws alleged to have been committed by such detainees or to expeditiously conduct intelligence debriefings of such detainees.  
 (5) It is the policy of the United States to avoid the indefinite detention of any individual in a manner which is contrary to the legal principles and security interests of the United States.  
 (c) Reporting The Secretary shall submit to the appropriate congressional committees: 
 (1) A quarterly report providing the number of detainees who were denied prisoner of war status under the Geneva Conventions and the basis for denying such status to each such detainee.  
 (2) Not later than 180 days after the date of enactment of this Act, a report setting forth— 
 (A) the proposed schedule for military commissions to be held at Guantanamo Bay, Cuba; and  
 (B) the number of individuals currently held at Guantanamo Bay, Cuba, the number of such individuals who are unlikely to face a military commission in the next six months, and each reason for not bringing such individuals before a military commission.  
 (3) Not later than 15 days after the date of enactment of this Act, all International Committee of the Red Cross reports, completed prior to the date of enactment of this Act, concerning the treatment of detainees in United States custody at Guantanamo Bay, Cuba, Iraq, and Afghanistan. Such reports should be provided, in classified form.  
 (4) Not later than 90 days after the date of enactment of this Act, a report setting forth all interrogation techniques approved, as of the date of enactment of this Act, by officials of the United States for use with detainees.  
 (d) Annual training requirement The Secretary of Defense shall certify to the appropriate congressional committees, not later than June 1 of each year, that all Federal employees and civilian contractors engaged in the handling or interrogating of detainees have fulfilled an annual training requirement on the laws of war, the Geneva Conventions, the Convention Against Torture, and the obligations of the United States under international humanitarian law.  
 (e) Prohibition on torture or cruel, inhumane, or degrading treatment or punishment 
 (1) In general No detainee shall be subject to torture or cruel, inhumane, or degrading treatment or punishment that is prohibited by the Constitution, laws, or treaties of the United States.  
 (2) Relationship to geneva conventions Nothing in this section shall affect the status of any person under the Geneva Conventions or whether any person is entitled to the protections of the Geneva Conventions.  
 (f) Rules, regulations, and guidelines 
 (1) Requirement Not later than 180 days after the date of enactment of this Act, the Secretary and the Director shall prescribe the rules, regulations, or guidelines necessary to ensure compliance with the prohibition in subsection (e)(1) by all personnel of the United States Government and by any person providing services to the United States Government on a contract basis.  
 (2) Report to congress The Secretary and the Director shall submit to Congress the rules, regulations, or guidelines prescribed under paragraph (1), and any modifications to such rules, regulations, or guidelines— 
 (A) not later than 30 days after the effective date of such rules, regulations, guidelines, or modifications; and  
 (B) in a manner and form that will protect the national security interests of the United States.  
 (g) Reports on possible violations 
 (1) Requirement The Secretary and the Director shall each submit, on a timely basis and not less than twice each year, a report to Congress on the circumstances surrounding, and a status report on, any investigation of a possible violation of the prohibition in subsection (e)(1) by United States Government personnel or by a person providing services to the United States Government on a contract basis.  
 (2) Form of report A report required under paragraph (1) shall be submitted in a manner and form that— 
 (A) will protect the national security interests of the United States; and  
 (B) will not prejudice any prosecution of an individual alleged to have violated the prohibition in subsection (e)(1).  
 (h) Definitions In this section: 
 (1) Appropriate congressional committees The term appropriate congressional committees means the Committee on Armed Services, the Committee on the Judiciary, and the Committee on Foreign Relations of the Senate and the Committee on Armed Services, the Committee on the Judiciary, and the Committee on International Relations of the House of Representatives.  
 (2) Convention Against Torture The term Convention Against Torture means the Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment, done at New York December 10, 1984.  
 (3) Director The term Director means the Director of National Intelligence.  
 (4) Geneva conventions The term Geneva Conventions means— 
 (A) the Convention for the Amelioration of the Condition of the Wounded and Sick in Armed Forces in the Field, done at Geneva August 12, 1949 (6 UST 3114);  
 (B) the Convention for the Amelioration of the Condition of the Wounded, Sick, and Shipwrecked Members of Armed Forces at Sea, done at Geneva August 12, 1949 (6 UST 3217);  
 (C) the Convention Relative to the Treatment of Prisoners of War, done at Geneva August 12, 1949 (6 UST 3316); and  
 (D) the Convention Relative to the Protection of Civilian Persons in Time of War, done at Geneva August 12, 1949 (6 UST 3516).  
 (5) Secretary The term Secretary means the Secretary of Defense.  
 (6) Torture The term torture has the meaning given that term in section 2340 of title 18, United States Code.  
 224. National commission to review policy regarding the treatment of detainees 
 (a) Establishment of commission There is established the National Commission To Review Policy Regarding the Treatment of Detainees.  
 (b) Purposes The purposes of the Commission are as follows: 
 (1) To examine and report upon the role of policymakers in the development of intelligence related to the treatment of individuals detained during Operation Iraqi Freedom or Operation Enduring Freedom.  
 (2) To examine and report on the impact of the abuse of prisoners by the United States personnel on the security of the Armed Forces of the United States.  
 (3) To build upon the reviews of the policies of the United States related to the treatment of individuals detained by the United States, including such reviews conducted by the executive branch, Congress, or other entities.  
 (c) Composition of the commission 
 (1) Members The Commission shall be composed of 15 members, of whom— 
 (A) 3 members shall be appointed by the majority leader of the Senate;  
 (B) 3 members shall be appointed by the Speaker of the House of Representatives;  
 (C) 3 members shall be appointed by the minority leader of the Senate;  
 (D) 3 members shall be appointed by the minority leader of the House of Representatives;  
 (E) 1 member shall be appointed by the Judge Advocate General of the Army;  
 (F) 1 member shall be appointed by the Judge Advocate General of the Navy; and  
 (G) 1 member shall be appointed by the Judge Advocate General of the Air Force.  
 (2) Chairperson; vice chairperson 
 (A) In general Subject to subparagraph (B), the Chairperson and Vice Chairperson of the Commission shall be elected by the members.  
 (B) Political party affiliation The Chairperson and Vice Chairperson may not be from the same political party.  
 (3) Initial meeting Once 9 or more members of the Commission have been appointed, those members who have been appointed may meet and, if necessary, select a temporary chairperson, who may begin the operations of the Commission, including the hiring of staff.  
 (4) Quorum; vacancies After its initial meeting, the Commission shall meet upon the call of the Chairperson or a majority of its members. Eight members of the Commission shall constitute a quorum. Any vacancy in the Commission shall not affect its powers, but shall be filled in the same manner in which the original appointment was made.  
 (5) Sense of congress on qualifications of commission members It is the sense of Congress that individuals appointed to the Commission should be prominent United States citizens, with national recognition and significant depth of experience in the fields of intelligence, law enforcement, or foreign affairs, or experience serving the United States Government, including service in the Armed Forces.  
 (d) Functions of the commission The functions of the Commission are— 
 (1) to conduct an investigation that— 
 (A) investigates the development of policy relating to individuals detained during Operation Iraqi Freedom or Operation Enduring Freedom;  
 (B) determines whether the United States policy related to the treatment of detained individuals has adversely affected the security of the members of the Armed Forces of the United States;  
 (C) determines whether and to what extent the incidences of abuse of detained individuals has affected the standing of the United States in the world;  
 (D) determines whether and to what extent leaders of the United States Armed Forces were given the opportunity to comment on and influence policy relating to treatment of detained individuals; and  
 (E) determines whether and to what extent policy relating to the treatment of individuals detained during Operation Iraqi Freedom or Operation Enduring Freedom differed from the policies and practices regarding detainees established by the Armed Forces prior to such operations; and  
 (2) to submit to the President and Congress such report as is required by this section containing such findings, conclusions, and recommendations as the Commission shall determine, including proposing organization, coordination, planning, management arrangements, procedures, rules, and regulations.  
 (e) Powers of the commission 
 (1) In general 
 (A) Hearings and evidence The Commission or, on the authority of the Commission, any subcommittee or member thereof, may, for the purpose of carrying out this section— 
 (i) hold such hearings and sit and act at such times and places, take such testimony, receive such evidence, administer such oaths; and  
 (ii) require, by subpoena or otherwise, the attendance and testimony of such witnesses and the production of such books, records, correspondence, memoranda, cables, electronic messages, papers, and documents, as the Commission or such designated subcommittee or designated member may determine advisable.  
 (B) Subpoenas 
 (i) Issuance Subpoenas issued under subparagraph (A)(ii) may be issued under the signature of the Chairperson of the Commission, the Vice Chairperson of the Commission, the chairperson of any subcommittee created by a majority of the Commission, or any member designated by a majority of the Commission, and may be served by any person designated by the Chairperson, subcommittee chairperson, or member.  
 (ii) Enforcement 
 (I) In general In the case of contumacy or failure to obey a subpoena issued under subparagraph (A)(ii), the United States district court for the judicial district in which the subpoenaed person resides, is served, or may be found, or where the subpoena is returnable, may issue an order requiring such person to appear at any designated place to testify or to produce documentary or other evidence. Any failure to obey the order of the court may be punished by the court as a contempt of that court.  
 (II) Additional enforcement In the case of any failure of any witness to comply with any subpoena or to testify when summoned under authority of this section, the Commission may, by majority vote, certify a statement of fact constituting such failure to the appropriate United States attorney, who may bring the matter before the grand jury for its action, under the same statutory authority and procedures as if the United States attorney had received a certification under sections 102 through 104 of the Revised Statutes of the United States (2 U.S.C. 192 through 194).  
 (2) Closed meetings 
 (A) In general Meetings of the Commission may be closed to the public under section 10(d) of the Federal Advisory Committee Act (5 U.S.C. App.) or other applicable law.  
 (B) Additional authority In addition to the authority under subparagraph (A), section 10(a)(1) and (3) of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to any portion of a Commission meeting if the President determines that such portion or portions of that meeting is likely to disclose matters that could endanger national security. If the President makes such determination, the requirements relating to a determination under section 10(d) of that Act shall apply.  
 (3) Contracting The Commission may, to such extent and in such amounts as are provided in appropriation Acts, enter into contracts to enable the Commission to discharge its duties under this section.  
 (4) Information from federal agencies The Commission is authorized to secure directly from any executive department, bureau, agency, board, commission, office, independent establishment, or instrumentality of the Government information, suggestions, estimates, and statistics for the purposes of this section. Each department, bureau, agency, board, commission, office, independent establishment, or instrumentality shall, to the extent authorized by law, furnish such information, suggestions, estimates, and statistics directly to the Commission, upon request made by the Chairperson, the chairperson of any subcommittee created by a majority of the Commission, or any member designated by a majority of the Commission.  
 (5) Assistance from federal agencies 
 (A) General services administration The Administrator of General Services shall provide to the Commission on a reimbursable basis administrative support and other services for the performance of the Commission's functions.  
 (B) Other departments and agencies In addition to the assistance prescribed in subparagraph (A), departments and agencies of the United States are authorized to provide to the Commission such services, funds, facilities, staff, and other support services as they may determine advisable and as may be authorized by law.  
 (6) Gifts The Commission may accept, use, and dispose of gifts or donations of services or property.  
 (7) Postal services The Commission may use the United States mails in the same manner and under the same conditions as departments and agencies of the United States.  
 (f) Staff of the commission 
 (1) Appointment and compensation The Chairperson and Vice Chairperson, in accordance with rules agreed upon by the Commission, may appoint and fix the compensation of a staff director and such other personnel as may be necessary to enable the Commission to carry out its functions, without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates, except that no rate of pay fixed under this subsection may exceed the equivalent of that payable for a position at level V of the Executive Schedule under section 5316 of title 5, United States Code.  
 (2) Personnel as federal employees 
 (A) In general The executive director and any personnel of the Commission who are employees shall be employees under section 2105 of title 5, United States Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, and 90 of that title.  
 (B) Members of commission Subparagraph (A) shall not be construed to apply to a member of the Commission.  
 (3) Detailees Any Federal Government employee may be detailed to the Commission without reimbursement from the Commission, and such detailee shall retain the rights, status, and privileges of his or her regular employment without interruption.  
 (4) Consultant services The Commission is authorized to procure the services of experts and consultants in accordance with section 3109 of title 5, United States Code, but at rates not to exceed the daily rate paid a person occupying a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code.  
 (g) Compensation and travel expenses 
 (1) Compensation Each member of the Commission may be compensated at not to exceed the daily equivalent of the annual rate of basic pay in effect for a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day during which that member is engaged in the actual performance of the duties of the Commission.  
 (2) Travel expenses While away from their homes or regular places of business in the performance of services for the Commission, members of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, in the same manner as persons employed intermittently in the Government service are allowed expenses under section 5703(b) of title 5, United States Code.  
 (h) Security clearances for commission members and staff The appropriate departments and agencies of the Government shall cooperate with the Commission in expeditiously providing to the Commission members and staff appropriate security clearances in a manner consistent with existing procedures and requirements, except that no person shall be provided with access to classified information under this section who would not otherwise qualify for such security clearance.  
 (i) Report of the commission Not later than 9 months after the date of the first meeting of the Commission, the Commission shall submit to the President and Congress a report containing such findings, conclusions, and recommendations as have been agreed to by a majority of Commission members.  
 (j) Termination 
 (1) Termination The Commission, and all the authorities of this section, shall terminate 60 days after the date on which the report is submitted under subsection (i).  
 (2) Administrative activities before termination The Commission may use the 60-day period referred to in paragraph (1) for the purpose of concluding its activities, including providing testimony to committees of Congress concerning its reports and disseminating the second report.  
 (k) Authorization of appropriations There are authorized to be appropriated to the Commission to carry out this section $5,000,000, to remain available until expended.  
 D Strategy for the united states relationship with afghanistan, pakistan, and saudi arabia 
 231. Afghanistan 
 (a) Afghanistan Freedom Support Act of 2002 Section 108(a) the Afghanistan Freedom Support Act of 2002 (22 U.S.C. 7518(a)) is amended by striking such sums as may be necessary for each of the fiscal years 2005 and 2006 and inserting $2,400,000,000 for fiscal year 2006 and such sums as may be necessary for each of the fiscal years 2007 and 2008.  
 (b) Other authorizations of appropriations 
 (1) Fiscal year 2006 There are authorized to be appropriated to the President for providing assistance for Afghanistan in a manner consistent with the provisions of the Afghanistan Freedom Support Act of 2002 (22 U.S.C. 7501 et seq.) for fiscal year 2006— 
 (A) for International Military Education and Training, $1,000,000 to carry out the provisions of section 541 of the Foreign Assistance Act of 1961 (22 U.S.C. 2347);  
 (B) for Foreign Military Financing Program grants, $444,000,000 to carry out the provisions of section 23 of the Arms Export Control Act (22 U.S.C. 2763); and  
 (C) for Peacekeeping Operations, $30,000,000 to carry out the provisions of section 551 of the Foreign Assistance Act of 1961 (22 U.S.C. 2348).  
 (2) Fiscal years 2007 and 2008 
 (A) Authorization of appropriation There are authorized to be appropriated for each of the purposes described in subparagraphs (A) through (C) of paragraph (1) such sums as may be necessary for each of the fiscal years 2007 and 2008.  
 (B) Sense of congress It is the sense of Congress that the amount appropriated for each purpose described in subparagraphs (A) through (C) of paragraph (1) for each of the fiscal years 2007 and 2008 should be an amount that is equal to 125 percent of the amount appropriated for such purpose during the preceding fiscal year.  
 (3) Other funds Amounts authorized to be appropriated under this section are in addition to amounts otherwise available for such purposes.  
 232. Pakistan 
 (a) Findings Congress makes the following findings: 
 (1) Since September 11, 2001, the Government of Pakistan has been an important partner in helping the United States remove the Taliban regime in Afghanistan and combating international terrorism in the frontier provinces of Pakistan.  
 (2) There remain a number of critical issues that threaten to disrupt the relationship between the United States and Pakistan, undermine international security, and destabilize Pakistan, including— 
 (A) curbing the proliferation of nuclear weapons technology;  
 (B) combating poverty and corruption;  
 (C) building effective government institutions, especially secular public schools;  
 (D) promoting democracy and rule of law, particularly at the national level; and  
 (E) effectively dealing with Islamic extremism.  
 (b) Policy It is the policy of the United States— 
 (1) to work with the Government of Pakistan to combat international terrorism, especially in the frontier provinces of Pakistan;  
 (2) to establish a long-term strategic partnership with the Government of Pakistan to address the issues described in subparagraphs (A) through (E) of subsection (a)(2);  
 (3) to dramatically increase funding for United States Agency for International Development and Department of State programs that assist Pakistan in addressing such issues, if the Government of Pakistan demonstrates a commitment to building a moderate, democratic state; and  
 (4) to work with the international community to secure additional financial and political support to effectively implement the policies set forth in this subsection and help to resolve the dispute between the Government of Pakistan and the Government of India over the disputed territory of Kashmir.  
 (c) Strategy on pakistan 
 (1) Requirement for report on strategy Not later than 90 days after the date of enactment of this Act, the President shall submit to the appropriate congressional committees a report, in classified form if necessary, that describes the long-term strategy of the United States to engage with the Government of Pakistan to address the issues described in subparagraphs (A) through (E) of subsection (a)(2) in order accomplish the goal of building a moderate, democratic Pakistan.  
 (2) Appropriate congressional committees defined In this subsection the term appropriate congressional committees means the Committee on Appropriations and the Committee on Foreign Relations in the Senate, and the Committee on Appropriations and the Committee on International Relations of the House of Representatives.  
 (d) Nuclear proliferation 
 (1) Finding Congress finds that Pakistan's maintenance of a global missile and nuclear proliferation network would be inconsistent with Pakistan being considered an ally of the United States.  
 (2) Sense of congress It is the sense of Congress that the national security interest of the United States will best be served if the United States develops and implements a long-term strategy to improve the United States relationship with Pakistan and works with the Government of Pakistan to stop nuclear proliferation.  
 (3) Limitation on assistance to pakistan None of the funds appropriated for a fiscal year to provide military or economic assistance to the Government of Pakistan may be made available for such purpose unless the President submits to Congress for such fiscal year a certification that no military or economic assistance provided by the United States to the Government of Pakistan will be provided, either directly or indirectly, to a person that is opposing or undermining the efforts of the United States Government to halt the proliferation of nuclear weapons.  
 (e) Authorization of appropriations 
 (1) In general There are authorized to be appropriated to the President for providing assistance for Pakistan for fiscal year 2006— 
 (A) for Development Assistance, $50,000,000 to carry out the provisions of section 103, 105, and 106 of the Foreign Assistance Act of 1961 (22 U.S.C. 2151a, 2151c, and 2151d,);  
 (B) for the Child Survival and Health Programs Fund, $35,000,000 to carry out the provisions of sections 104 of the Foreign Assistance Act of 1961 (22 U.S.C. 2151b);  
 (C) for the Economic Support Fund, $350,000,000 to carry out the provisions of chapter 4 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2346 et seq.);  
 (D) for International Narcotics and Law Enforcement, $50,000,000 to carry out the provisions of section 481 of the Foreign Assistance Act of 1961 (22 U.S.C. 2291);  
 (E) for Nonproliferation, Anti-Terrorism, Demining, and Related Programs, $10,000,000;  
 (F) for International Military Education and Training, $2,000,000 to carry out the provisions of section 541 of the Foreign Assistance Act of 1961 (22 U.S.C. 2347); and  
 (G) for Foreign Military Financing Program, $300,000,000 grants to carry of the provision of section 23 of the Arms Export Control Act (22 U.S.C. 2763).  
 (2) Other funds Amounts authorized to be appropriated under this section are in addition to amounts otherwise available for such purposes.  
 233. Saudi arabia 
 (a) Findings Congress makes the following findings: 
 (1) The Kingdom of Saudi Arabia has an uneven record in the fight against terrorism, especially with respect to terrorist financing, support for radical madrassas, and a lack of political outlets for its citizens, that poses a threat to the security of the United States, the international community, and the Kingdom of Saudi Arabia itself.  
 (2) The United States has a national security interest in working with the Government of Saudi Arabia to combat international terrorists that operate within that nation or that operate outside Saudi Arabia with the support of citizens of Saudi Arabia.  
 (3) In order to more effectively combat terrorism, the Government of Saudi Arabia must undertake a number of political and economic reforms, including increasing anti-terrorism operations conducted by law enforcement agencies, providing more political rights to its citizens, increasing the rights of women, engaging in comprehensive educational reform, enhancing monitoring of charitable organizations, promulgating and enforcing domestic laws and regulation on terrorist financing.  
 (b) Policy It is the policy of the United States— 
 (1) to engage with the Government of Saudi Arabia to openly confront the issue of terrorism, as well as other problematic issues such as the lack of political freedoms, with the goal of restructuring the relationship on terms that leaders of both nations can publicly support;  
 (2) to enhance counterterrorism cooperation with the Government of Saudi Arabia, if the political leaders of such Government are committed to making a serious, sustained effort to combat terrorism; and  
 (3) to support the efforts of the Government of Saudi Arabia to make political, economic, and social reforms throughout the country.  
 (c) Strategy on saudi arabia 
 (1) Requirement for report on strategy Not later than 90 days after the date of enactment of this Act, the President shall submit to the appropriate congressional committees a report, in classified form if necessary, that describes the long-term strategy of the United States— 
 (A) to engage with the Government of Saudi Arabia to facilitate political, economic, and social reforms that will enhance the ability of the Government of Saudi Arabia to combat international terrorism; and  
 (B) to effectively prevent the financing of terrorists in Saudi Arabia.  
 (2) Appropriate congressional committees defined In this subsection the term appropriate congressional committees means the Committee on Appropriations and the Committee on Foreign Relations in the Senate, and the Committee on Appropriations and the Committee on International Relations of the House of Representatives.  
 III Protection from terrorist attacks that utilize nuclear, chemical, biological, and radiological weapons 
 A Non-Proliferation programs 
 301. Repeal of limitations to threat reduction assistance Section 5 of S. 2980 of the 108th Congress (the Nunn-Lugar Cooperative Threat Reduction Act of 2004), as introduced on November 16, 2004, is hereby enacted into law.  
 302. Reuse of russian nuclear facilities 
 (a) In general The Secretary of Energy shall work with the Minister of Atomic Energy of Russia to carry out a program to close or convert to non-defense work one or more nuclear weapons assembly and disassembly facilities in Russia.  
 (b) Designation of facilities The Secretary of Energy and Minister of Atomic Energy of Russia shall jointly designate each facility to be covered by the program under subsection (a).  
 (c) Commissions To provide advice and recommendations 
 (1) In general Not later than two months after the designation of a facility under subsection (b), the Secretary of Energy shall establish a commission to provide advice and recommendations on the closure or conversion of the facility to non-defense work.  
 (2) Commission membership Each commission established under paragraph (1) shall consist of such personnel, including Russian nationals, as the Secretary considers appropriate for its work. The names of each member of each commission shall be made public upon designation under this paragraph.  
 (3) Personnel matters 
 (A) Compensation Each member of a commission established under paragraph (1) who is not an officer or employee of the Federal Government shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which such member is engaged in the performance of the duties of such commission. All members of a commission who are officers or employees of the United States shall serve without compensation in addition to that received for their services as officers or employees of the United States.  
 (B) Travel expenses The members of a commission established under paragraph (1) shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for such commission.  
 (4) FACA The Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to any activities of a commission established under paragraph (1).  
 (5) Open meetings The meetings of any commission under paragraph (1) shall, to the maximum extent practicable, be open to the public.  
 (d) Proposed facility reuse plan 
 (1) Requirement for proposed plan Not later than six months after the designation of a facility under subsection (b), the commission for the facility under subsection (c) shall submit to the Secretary of Energy and the Minister of Atomic Energy of Russia a proposed plan on the closure or conversion of the facility to non-defense work.  
 (2) Elements of proposed plan A proposed plan under paragraph (1) may include one or more of the elements specified in subsection (f).  
 (3) Availability of proposed plan Any proposed plan submitted under paragraph (1) shall be made public upon its submittal.  
 (e) Final facility reuse plan 
 (1) Requirement for final plan Not later than nine months after receiving a proposed plan for a facility under subsection (d), the Secretary of Energy and the Minister of Atomic Energy of Russia shall jointly develop a final plan on the closure or conversion of the facility to non-defense work.  
 (2) Elements of final plan A final plan for a facility under paragraph (1) shall include the following: 
 (A) Any of the elements specified in subsection (f).  
 (B) Assurances of access to the facility necessary to carry out the final plan.  
 (C) Resolution of any matters relating to liability and taxation.  
 (D) An estimate of the costs of the United States, and of Russia, under the final plan.  
 (E) The commitment of Russia to pay at least 15 percent of the costs of the final plan.  
 (F) Milestones for the final plan, including a deadline for the closure or conversion of the facility to non-defense work.  
 (G) Appropriate auditing and accounting mechanisms.  
 (f) Plan elements The plan for a facility under subsection (d) or (e) may include one or more of the following elements: 
 (1) A retraining program for facility employees.  
 (2) Economic incentives to attract and facilitate commercial ventures in connection with the facility.  
 (3) A site preparation plan.  
 (4) Technical exchange and training programs.  
 (5) The participation of a redevelopment manager and of business, legal, financial, or other appropriate experts.  
 (6) Promotional or marketing plans.  
 (7) Provision for startup funds, loans, or grants, or other venture capital or financing.  
 (g) Limitation on availability of funds No amount authorized to be appropriated by subsection (h) may be available for a facility under the program established under subsection (a) unless the deadlines for the preparation of the proposed facility reuse plan for the facility under subsection (d) and for the preparation of the final facility reuse plan for the facility under subsection (e) are both met.  
 (h) Authorization of appropriations 
 (1) In general There are authorized to be appropriated to the Department of Energy, $60,000,000 to carry out this section, of which not more than $4,000,000 may be available to each commission established under subsection (c).  
 (2) Availability of funds The amount authorized to be appropriated by paragraph (1) shall remain available until expended.  
 303. Russian tactical nuclear weapons 
 (a) Report required Not later than six months after the date of enactment of this Act, the President shall submit to Congress a report setting forth the following: 
 (1) An assessment of the number, location, condition, and security of Russian tactical nuclear weapons.  
 (2) An assessment of the threat that would be posed by the theft of Russian tactical nuclear weapons.  
 (3) A plan for developing with Russia a cooperative program to secure, consolidate, and, as appropriate, dismantle Russian tactical nuclear weapons.  
 (b) Program The Secretary of Defense and the Secretary of Energy shall jointly work with Russia to establish a cooperative program, based on the report under subsection (a), to secure, consolidate, and, as appropriate, dismantle Russian tactical nuclear weapons in order to achieve reductions in the total number of Russian tactical nuclear weapons.  
 (c) Authorization of appropriations 
 (1) Department of defense There are authorized to be appropriated for the Department of Defense, $25,000,000 to carry out this section.  
 (2) Department of energy There are authorized to be appropriated for the Department of Energy, $25,000,000 to carry out this section.  
 304. Additional assistance to accelerate non-proliferation programs 
 (a) Authorization of appropriations for the department of defense There are authorized to be appropriated to the Department of Defense $40,000,000 for fiscal year 2006 for Cooperative Threat Reduction Activities as follows: 
 (1) To accelerate security upgrades at warhead storage sites located in Russia or another country of the former Soviet Union, $15,000,000.  
 (2) To accelerate security upgrades at warhead storage sites located in countries other than the countries of the former Soviet Union, $10,000,000.  
 (3) To accelerate biological weapons proliferation prevention programs in Kazakhstan, Georgia, and Uzbekiztan, $15,000,000.  
 (b) Authorization of appropriations for the department of energy There are authorized to be appropriated to the Department of Energy $95,000,000 for fiscal year 2006 for nonproliferation activities of the National Nuclear Security Administration as follows: 
 (1) To accelerate the Global Threat Reduction Initiative, $20,000,000.  
 (2) To accelerate security upgrades at warhead storage sites located in Russia or another country of the former Soviet Union, $15,000,000.  
 (3) To accelerate the closure of the plutonium producing reactor at Zheleznogorsk, Russia as part of the program to eliminate weapons grade plutonium production, $25,000,000.  
 (4) To accelerate completion of comprehensive security upgrades at Russian storage sites for weapons-usable nuclear materials, $15,000,000.  
 (c) Authorization of appropriations for the department of state 
 (1) In general There are authorized to be appropriated to the Department of State $25,000,000 for fiscal year 2006 for nonproliferation activities as follows: 
 (A) To accelerate engagement of former chemical an biological weapons scientists in Russia and the countries of the former Soviet Union through the Bio-Chem Redirect Program, $15,000,000.  
 (B) To enhance efforts to combat bioterrorism by transforming the Soviet biological weapons research and production facilities to commercial enterprises through the BioIndustry Initiative, $10,000,000.  
 (2) Availability of funds The amount authorized to be appropriated by paragraph (1) shall remain available until expended.  
 305. Additional assistance to the international atomic energy agency There are authorized to be appropriated to the Department of Energy $20,000,000 to be used to provide technical and other assistance to the International Atomic Energy Agency to support nonproliferation programs. Such amount is in addition to amounts otherwise available for such purpose.  
 B Border protection 
 311. Findings Congress makes the following findings: 
 (1) More than 500,000,000 people cross the borders of the United States at legal points of entry each year, including approximately 330,000,000 people who are not citizens of the United States.  
 (2) The National Commission on Terrorist Attacks Upon the United States found that 15 of the 19 hijackers involved in the September 11, 2001 terrorist attacks were potentially vulnerable to interception by border authorities.  
 (3) Officials with the Bureau of Customs and Border Protection and with the Bureau of Immigration and Customs Enforcement have stated that there is a shortage of agents in such Bureaus. Due to an inadequate budget, the Bureau of Immigration and Customs Enforcement has effected a hiring freeze since March 2004, and the Bureau has not made public any plans to end this freeze.  
 312. Hiring and training of border security personnel 
 (a) Inspectors and agents 
 (1) Increase in inspectors and agents During each of fiscal years 2005 through 2008, the Secretary of Homeland Security shall— 
 (A) increase the number of full-time agents and associated support staff in the Bureau of Immigration and Customs Enforcement of the Department of Homeland Security by the equivalent of at least 100 more than the number of such employees in the Bureau as of the end of the preceding fiscal year; and  
 (B) increase the number of full-time inspectors and associated support staff in the Bureau of Customs and Border Protection by the equivalent of at least 200 more than the number of such employees in the Bureau as of the end of the preceding fiscal year.  
 (2) Waiver of fte limitation The Secretary is authorized to waive any limitation on the number of full-time equivalent personnel assigned to the Department of Homeland Security to fulfill the requirements of paragraph (1).  
 (b) Training The Secretary shall provide appropriate training for agents, inspectors, and associated support staff on an ongoing basis to utilize new technologies and to ensure that the proficiency levels of such personnel are acceptable to protect the borders of the United States.  
 C Seaport protection 
 321. Findings Congress makes the following findings: 
 (1) The United States port system is a vital artery of the economy of the United States. Almost 95 percent of all foreign trade passes through one or more of the 361 ports in the United States. Such seaports handle more than 2,000,000,000 tons of domestic and international freight each year of which has a value of more than $740,000,000. The shipment of cargo in vessels creates employment for 13,000,000 people within the United States.  
 (2) The United States Coast Guard has estimated that, given this tremendous commerce, a terrorist attack shutting down a major port in the United States would have a $60,000,000 impact on the United States economy during the first 30 days after such an attack.  
 (3) Although 6,000,000 cargo containers, each a possible hiding place for a bomb or other weapon, are off-loaded at ports in the United States each year, less than 1/10 of these containers are physically inspected. A container ship can carry as many as 3,000 containers, each one weighing up to 45,000 pounds, hundreds of which may be off-loaded at a port.  
 (4) The United States Coast Guard has estimated that the maritime security requirements set for ports by the Maritime Transportation Security Act of 2002 (Public Law 107–295; 116 Stat. 2064), which are critical to protecting United States ports from a nuclear terrorist attack, will cost $5,400,000,000 to implement over a 10-year period.  
 322. Port security grant funding Section 70107(h) of title 46, United States Code, is amended to read as follows: 
 
 (h) Authorization of appropriations There are authorized to be appropriated to the Secretary to carry out subsections (a) through (g)— 
 (1) $500,000,000 for fiscal year 2006;  
 (2) $750,000,000 for fiscal year 2007;  
 (3) $1,000,000,000 for fiscal year 2008;  
 (4) $1,250,000,000 for fiscal year 2009; and  
 (5) such sums as may be needed for each fiscal year after fiscal year 2009. .  
 323. Deployment of radiation detection portal equipment; integrated cargo inspection system 
 (a) In general Subtitle C of title IV of the Homeland Security Act of 2002 (6 U.S.C. 231 et seq.) is amended by adding at the end the following new section: 
 
 431. Detection of nuclear material at united states seaports 
 (a) Deployment of radiation detection portal equipment 
 (1) Deployment Not later than September 30, 2006, the Undersecretary for Border and Transportation Security shall deploy radiation detection portal equipment at all United States seaports, other United States ports of entry, and major facilities as determined by the Undersecretary.  
 (2) Report Not later than December 31, 2005, the Undersecretary shall submit to the appropriate congressional committees a report on the implementation of the requirement under paragraph (1).  
 (3) Authorization of appropriations There are authorized to be appropriated to the Undersecretary $217,000,000 for fiscal year 2006 to carry out this subsection.  
 (b) Integrated cargo inspection system 
 (1) Plan The Undersecretary for Border and Transportation Security shall develop a plan to integrate radiation detection portal equipment with gamma-ray inspection technology equipment at United States seaports and foreign seaports that are participating the Container Security Initiative in order to facilitate the detection of nuclear weapons in maritime cargo containers. Such plan shall include methods for automatic identification of containers and vehicles for inspection in a timely manner and a data sharing network capable of transmitting gamma-ray images and cargo data among relevant ports and the National Targeting Center of the Bureau of Customs and Border Protection.  
 (2) Report Not later than 180 days after the date of enactment of the Targeting Terrorists More Effectively Act of 2005, the Undersecretary for Border and Transportation Security shall prepare and submit to the appropriate congressional committees a report that contains— 
 (A) a description of the plan developed under paragraph (1), including any infrastructure improvements required at the seaports involved;  
 (B) an estimate of the costs associated with implementation of the plan; and  
 (C) an estimate of the timeframe for implementation of the plan. .  
 324. Acceleration of the megaports initiative 
 (a) Deployment Not later than September 30, 2007, the Administrator of the National Nuclear Security Administration shall— 
 (1) complete agreements under the Megaports Initiative of the Office of International Material Protection and Cooperation with each country that possesses one or more of the world's twenty largest seaports, as defined by volume of maritime cargo traffic; and  
 (2) deploy radiation portal monitoring equipment to each seaport operating under an agreement described in subsection (a)(1).  
 (b) Authorization of appropriations There are authorized to be appropriated to the Administrator such funds as are necessary to carry out the provisions of this section.  
 325. Tanker security initiative 
 (a) Establishment The Secretary of Homeland Security shall establish a Tanker Security Initiative to promulgate and enforce standards and carry out activities to ensure that tanker vessels that transport oil, natural gas, or other materials are not used by terrorists or as carriers of weapons of mass destruction.  
 (b) Elements To carry out the Tanker Security Initiative the Secretary of Homeland Security may— 
 (1) develop physical standards intended to prevent terrorists from placing a weapon of mass destruction in or on a tanker vessel without detection;  
 (2) develop detection equipment, and prescribe the use of such equipment, to be employed on a tanker vessel that is bound for a United States port of entry;  
 (3) develop new security inspection procedures required to be carried out on a tanker vessel at a foreign port of embarkation, on the high seas, or in United States waters prior to the arrival of such tanker at a United States port of entry;  
 (4) carry out research and development of sensing devices to detect any nuclear device that is placed in or on a tanker vessel; and  
 (5) provide assistance to a foreign country to assist such country in carrying out any provisions of the Tanker Security Initiative.  
 (c) Report Not later than 180 days after the date of enactment of this Act, the Secretary of Homeland Security shall submit to Congress a report that includes— 
 (1) a description of the terrorism risks posed by tanker vessels;  
 (2) the elements of the Tanker Security Initiative developed to combat such risks;  
 (3) a proposed budget describing the resources needed to carry out the Tanker Security Initiative during the 3-year period beginning on the date of enactment of this Act; and  
 (4) any proposal for legislation that the Secretary determines would address effectively such risks.  
 D First responders 
 331. Findings Congress makes the following findings: 
 (1) In a report entitled Emergency First Responders: Drastically Underfunded, Dangerously Unprepared, an independent task force sponsored by the Council on Foreign Relations found that America's local emergency responders will always be the first to confront a terrorist incident and will play the central role in managing its immediate consequences. Their efforts in the first minutes and hours following an attack will be critical to saving lives, establishing order, and preventing mass panic. The United States has both a responsibility and a critical need to provide them with the equipment, training, and other resources necessary to do their jobs safely and effectively..  
 (2) The task force further concluded that many state and local emergency responders, including police officers and firefighters, lack the equipment and training needed to respond effectively to a terrorist attack involving weapons of mass destruction.  
 (3) The Federal Government has a responsibility to ensure that the people of the United States are protected to the greatest possible extent against a terrorist attack, especially an attack that utilizes nuclear, chemical, biological, or radiological weapons, and consequently, the Federal Government has a critical responsibility to address the equipment, training, and other needs of State and local first responders.  
 332. Restoration of justice assistance funding 
 (a) Findings Congress makes the following findings: 
 (1) State and local police officers, firefighters, and emergency responders play an essential role in the efforts of the United States to prevent terrorist attacks and, if an attack occurred, to address the effects of the attack.  
 (2) An independent task force has concluded that hundreds of local police offices and firefighting and emergency response units throughout the United States are unprepared for responding to a terrorist attack involving nuclear, chemical, biological, or radiological weapons.  
 (3) The Edward Byrne Memorial Justice Assistance Grant Program provides critical Federal support for personnel, equipment, training, and technical assistance for the homeland security responsibilities of local law enforcement offices.  
 (4) The Consolidated Appropriations Act, 2005 (Public Law 108–447) appropriated funding for the Edward Byrne Memorial Justice Assistance Grant Program, a program that resulted from the combination of the Edward Byrne Memorial Grant Program and the Local Law Enforcement Block Grant Program.  
 (5) Funding for the Edward Byrne Memorial Justice Assistance Grant Program, as provided in the Consolidated Appropriations Act, 2005, has been reduced by nearly 50 percent since fiscal year 2002.  
 (b) Sense of congress It is the sense of Congress that the President should request in the annual budget proposal, and Congress should appropriate, the full amount authorized to be appropriated in subsection (c).  
 (c) Authorization of appropriations There are authorized to be appropriated for the Edward Byrne Memorial Justice Assistance Grant Program— 
 (1) for fiscal year 2006, $1,250,000,000;  
 (2) for fiscal year 2007, $1,400,000,000; and  
 (3) for fiscal year 2008, $1,600,000,000.  
 333. Providing reliable officers, technology, education, community prosecutors, and training in our neighborhood initiative 
 (a) COPS program Section 1701(a) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd(a)) is amended by— 
 (1) inserting and prosecutor after increase police; and  
 (2) inserting to enhance law enforcement access to new technologies, and after presence,.  
 (b) Hiring and redeployment grant projects Section 1701(b) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd(b)) is amended— 
 (1) in paragraph (1)— 
 (A) in subparagraph (B)— 
 (i) by inserting after Nation the following: , or pay overtime to existing career law enforcement officers to the extent that such overtime is devoted to community policing efforts; and  
 (ii) by striking and at the end;  
 (B) in subparagraph (C), by— 
 (i) striking or pay overtime; and  
 (ii) striking the period at the end and inserting ; and; and  
 (C) by adding at the end the following: 
 
 (D) promote higher education among in-service State and local law enforcement officers by reimbursing them for the costs associated with seeking a college or graduate school education. ; and  
 (2) in paragraph (2) by striking all that follows Support Systems.— and inserting 
 Grants pursuant to— 
 (A) paragraph (1)(B) for overtime may not exceed 25 percent of the funds available for grants pursuant to this subsection for any fiscal year;  
 (B) paragraph (1)(C) may not exceed 20 percent of the funds available for grants pursuant to this subsection in any fiscal year; and  
 (C) paragraph (1)(D) may not exceed 5 percent of the funds available for grants pursuant to this subsection for any fiscal year. .  
 (c) Additional grant projects Section 1701(d) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd(d)) is amended— 
 (1) in paragraph (2)— 
 (A) by inserting integrity and ethics after specialized; and  
 (B) by inserting and after enforcement officers;  
 (2) in paragraph (7) by inserting school officials, religiously-affiliated organizations, after enforcement officers;  
 (3) by striking paragraph (8) and inserting the following: 
 
 (8) establish school-based partnerships between local law enforcement agencies and local school systems, by using school resource officers who operate in and around elementary and secondary schools to serve as a law enforcement liaison with other Federal, State, and local law enforcement and regulatory agencies, combat school-related crime and disorder problems, gang membership and criminal activity, firearms and explosives-related incidents, illegal use and possession of alcohol, and the illegal possession, use, and distribution of drugs; ;  
 (4) in paragraph (10) by striking and at the end;  
 (5) in paragraph (11) by striking the period that appears at the end and inserting ; and; and  
 (6) by adding at the end the following: 
 
 (12) develop and implement innovative programs (such as the TRIAD program) that bring together a community's sheriff, chief of police, and elderly residents to address the public safety concerns of older citizens. .  
 (d) Technical assistance Section 1701(f) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd(f)) is amended— 
 (1) in paragraph (1)— 
 (A) by inserting use up to 5 percent of the funds appropriated under subsection (a) to after The Attorney General may;  
 (B) by inserting at the end the following: In addition, the Attorney General may use up to 5 percent of the funds appropriated under subsections (d), (e), and (f) for technical assistance and training to States, units of local government, Indian tribal governments, and to other public and private entities for those respective purposes.;  
 (2) in paragraph (2) by inserting under subsection (a) after the Attorney General; and  
 (3) in paragraph (3)— 
 (A) by striking the Attorney General may and inserting the Attorney General shall;  
 (B) by inserting regional community policing institutes after operation of; and  
 (C) by inserting representatives of police labor and management organizations, community residents, after supervisors,.  
 (e) Technology and prosecution programs Section 1701 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd) is amended by— 
 (1) striking subsection (k);  
 (2) redesignating subsections (f) through (j) as subsections (g) through (k); and  
 (3) striking subsection (e) and inserting the following: 
 
 (e) Law enforcement technology program Grants made under subsection (a) may be used to assist police departments, in employing professional, scientific, and technological advancements that will help them— 
 (1) improve police communications through the use of wireless communications, computers, software, videocams, databases and other hardware and software that allow law enforcement agencies to communicate more effectively across jurisdictional boundaries and effectuate interoperability;  
 (2) develop and improve access to crime solving technologies, including DNA analysis, photo enhancement, voice recognition, and other forensic capabilities; and  
 (3) promote comprehensive crime analysis by utilizing new techniques and technologies, such as crime mapping, that allow law enforcement agencies to use real-time crime and arrest data and other related information—including non-criminal justice data—to improve their ability to analyze, predict, and respond pro-actively to local crime and disorder problems, as well as to engage in regional crime analysis.  
 (f) Community-Based prosecution program Grants made under subsection (a) may be used to assist State, local or tribal prosecutors' offices in the implementation of community-based prosecution programs that build on local community policing efforts. Funds made available under this subsection may be used to— 
 (1) hire additional prosecutors who will be assigned to community prosecution programs, including programs that assign prosecutors to handle cases from specific geographic areas, to address specific violent crime and other local crime problems (including intensive illegal gang, gun and drug enforcement projects and quality of life initiatives), and to address localized violent and other crime problems based on needs identified by local law enforcement agencies, community organizations, and others;  
 (2) redeploy existing prosecutors to community prosecution programs as described in paragraph (1) of this section by hiring victim and witness coordinators, paralegals, community outreach, and other such personnel; and  
 (3) establish programs to assist local prosecutors' offices in the implementation of programs that help them identify and respond to priority crime problems in a community with specifically tailored solutions. At least 75 percent of the funds made available under this subsection shall be reserved for grants under paragraphs (1) and (2) and of those amounts no more than 10 percent may be used for grants under paragraph (2) and at least 25 percent of the funds shall be reserved for grants under paragraphs (1) and (2) to units of local government with a population of less than 50,000..  
 (f) Retention grants Section 1703 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd–2) is amended by inserting at the end the following: 
 
 (d) Retention grants The Attorney General may use no more than 50 percent of the funds under subsection (a) to award grants targeted specifically for retention of police officers to grantees in good standing, with preference to those that demonstrate financial hardship or severe budget constraint that impacts the entire local budget and may result in the termination of employment for police officers funded under subsection (b)(1). .  
 (g) Definitions 
 (1) Career law enforcement officer Section 1709(1) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd–8) is amended by inserting after criminal laws the following: including sheriffs deputies charged with supervising offenders who are released into the community but also engaged in local community policing efforts..  
 (2) School resource officer Section 1709(4) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd–8) is amended— 
 (A) by striking subparagraph (A) and inserting the following: 
 
 (A) to serve as a law enforcement liaison with other Federal, State, and local law enforcement and regulatory agencies, to address and document crime and disorder problems including gangs and drug activities, firearms and explosives-related incidents, and the illegal use and possession of alcohol affecting or occurring in or around an elementary or secondary school; ;  
 (B) by striking subparagraph (E) and inserting the following: 
 
 (E) to train students in conflict resolution, restorative justice, and crime awareness, and to provide assistance to and coordinate with other officers, mental health professionals, and youth counselors who are responsible for the implementation of prevention/intervention programs within the schools; ; and  
 (C) by adding at the end the following: 
 
 (H) to work with school administrators, members of the local parent teacher associations, community organizers, law enforcement, fire departments, and emergency medical personnel in the creation, review, and implementation of a school violence prevention plan;  
 (I) to assist in documenting the full description of all firearms found or taken into custody on school property and to initiate a firearms trace and ballistics examination for each firearm with the local office of the Bureau of Alcohol, Tobacco, and Firearms;  
 (J) to document the full description of all explosives or explosive devices found or taken into custody on school property and report to the local office of the Bureau of Alcohol, Tobacco, and Firearms; and  
 (K) to assist school administrators with the preparation of the Department of Education, Annual Report on State Implementation of the Gun-Free Schools Act which tracks the number of students expelled per year for bringing a weapon, firearm, or explosive to school. .  
 (h) Authorization of appropriations Section 1001(a)(11) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3793(a)(11)) is amended— 
 (1) by amending subparagraph (A) to read as follows: 
 
 (A) There are authorized to be appropriated to carry out part Q, to remain available until expended— 
 (i) $1,150,000,000 for fiscal year 2006;  
 (ii) $1,150,000,000 for fiscal year 2007;  
 (iii) $1,150,000,000 for fiscal year 2008;  
 (iv) $1,150,000,000 for fiscal year 2009;  
 (v) $1,150,000,000 for fiscal year 2010; and  
 (vi) $1,150,000,000 for fiscal year 2011. ; and  
 (2) in subparagraph (B)— 
 (A) by striking 3 percent and inserting 5 percent;  
 (B) by striking 1701(f) and inserting 1701(g);  
 (C) by striking the second sentence and inserting Of the remaining funds, if there is a demand for 50 percent of appropriated hiring funds, as determined by eligible hiring applications from law enforcement agencies having jurisdiction over areas with populations exceeding 150,000, no less than 50 percent shall be allocated for grants pursuant to applications submitted by units of local government or law enforcement agencies having jurisdiction over areas with populations exceeding 150,000 or by public and private entities that serve areas with populations exceeding 150,000, and no less than 50 percent shall be allocated for grants pursuant to applications submitted by units of local government or law enforcement agencies having jurisdiction over areas with populations less than 150,000 or by public and private entities that serve areas with populations less than 150,000.;  
 (D) by striking 85 percent and inserting $600,000,000; and  
 (E) by striking 1701(b), and all that follows through of part Q and inserting the following: 1701 (b) and (c), $350,000,000 to grants for the purposes specified in section 1701(e), and $200,000,000 to grants for the purposes specified in section 1701(f)..  
 334. First responders anti-terrorism partnership 
 (a) Definitions In this section: 
 (1) Indian tribe The term Indian tribe has the same meaning as in section 4(e) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b(e)).  
 (2) Law enforcement officer The term law enforcement officer means any officer, agent, or employee of a State, unit of local government, public or private college or university, or Indian tribe authorized by law or by a government agency to engage in or supervise the prevention, detection, or investigation of any violation of criminal law, or authorized by law to supervise sentenced criminal offenders.  
 (3) Public safety officer The term public safety officer means any person serving a public or private agency with or without compensation as a law enforcement officer, as a firefighter, or as a member of a rescue squad or ambulance crew.  
 (4) Secretary The term Secretary means the Secretary of Homeland Security.  
 (5) State The term State means each of the 50 States, the District of Columbia, and the Commonwealth of Puerto Rico.  
 (6) Unit of local government The term unit of local government means a county, municipality, town, township, village, parish, borough, or other unit of general government below the State level.  
 (b) First responders partnership grant program for public safety officers 
 (1) In general The Secretary is authorized to make grants to States, units of local government, and Indian tribes to support public safety officers in their efforts to protect homeland security and prevent and respond to acts of terrorism.  
 (2) Use of funds Grants awarded under this section shall be— 
 (A) distributed directly to the State, unit of local government, or Indian tribe; and  
 (B) used to fund overtime expenses, equipment, training, and facilities to support public safety officers in their efforts to protect homeland security and prevent and respond to acts of terrorism.  
 (3) Allocation and distribution of funds 
 (A) Set-aside for indian tribes 
 (i) In general The Secretary shall reserve 1 percent of the amount appropriated for grants pursuant to this section to be used for grants to Indian tribes.  
 (ii) Selection of indian tribes 
 (I) In general The Secretary shall award grants under this paragraph to Indian tribes on the basis of a competition conducted pursuant to specific criteria.  
 (II) Rulemaking The criteria under subclause (I) shall be contained in a regulation promulgated by the Secretary after notice and public comment.  
 (B) Set-aside for rural states 
 (i) In general The Secretary shall reserve 5 percent of the amount appropriated for grants pursuant to this section to be used for grants to rural States.  
 (ii) Selection of rural states The Secretary shall award grants under this subparagraph to rural States (as defined in section 1501(b) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796bb(b))).  
 (C) Minimum amount The Secretary shall allocate, from the total amount appropriated for grants to States under this subsection— 
 (i) not less than 0.75 percent for each State; and  
 (ii) not less than 0.25 percent for American Samoa, Guam, the Northern Mariana Islands, and the United States Virgin Islands, respectively.  
 (D) Allocation to metropolitan cities and urban counties The balance of the total amount appropriated for grants to States under this subsection after allocations have been made to Indian tribes, rural States, and the minimum amount to each State pursuant to subparagraphs (A) through (C), shall be allocated by the Secretary to metropolitan cities and urban counties pursuant to subparagraphs (E) and (F).  
 (E) Computation of amount allocated to metropolitan cities 
 (i) Computation ratios The Secretary shall determine the amount to be allocated to each metropolitan city, which shall bear the same ratio to the allocation for all metropolitan cities as the weighted average of— 
 (I) the population of the metropolitan city divided by the population of all metropolitan cities;  
 (II) the potential chemical security risk of the metropolitan city divided by the potential chemical security risk of all metropolitan cities;  
 (III) the proximity of the metropolitan city to the nearest operating nuclear power plant compared to the proximity of all metropolitan cities to the nearest operating nuclear power plant to each such city;  
 (IV) the proximity of the metropolitan cities to the nearest United States land or water port compared with the proximity of all metropolitan cities to the nearest United States land or water port to each such city;  
 (V) the proximity of the metropolitan city to the nearest international border compared with the proximity of all metropolitan cities to the nearest international border to each such city; and  
 (VI) the proximity of the metropolitan city to the nearest Disaster Medical Assistance Team (referred to in this subsection as DMAT) compared with the proximity of all metropolitan cities to the nearest DMAT to each such city.  
 (ii) Clarification of computation ratios 
 (I) Relative weight of factor In determining the average of the ratios under clause (i), the ratio involving population shall constitute 50 percent of the formula in calculating the allocation and the remaining factors shall be equally weighted.  
 (II) Potential chemical security risk If a metropolitan city is within the vulnerable zone of a worst-case chemical release (as specified in the most recent risk management plans filed with the Environmental Protection Agency, or another instrument developed by the Environmental Protection Agency or the Homeland Security Department that captures the same information for the same facilities), the ratio under clause (i)(II) shall be 1 divided by the total number of metropolitan cities that are within such a zone.  
 (III) Proximity as it pertains to nuclear security If a metropolitan city is located within 50 miles of an operating nuclear power plant (as identified by the Nuclear Regulatory Commission), the ratio under clause (i)(III) shall be 1 divided by the total number of metropolitan cities, not to exceed 100, which are located within 50 miles of an operating nuclear power plant.  
 (IV) Proximity as it pertains to port security If a metropolitan city is located within 50 miles of 1 of the 100 largest United States ports (as stated by the Department of Transportation, Bureau of Transportation Statistics, United States Port Report by All Land Modes), or within 50 miles of 1 of the 30 largest United States water ports by metric tons and value (as stated by the Department of Transportation, Maritime Administration, United States Foreign Waterborne Transportation Statistics), the ratio under clause (i)(IV) shall be 1 divided by the total number of metropolitan cities that are located within 50 miles of a United States land or water port.  
 (V) Proximity to international border If a metropolitan city is located within 50 miles of an international border, the ratio under clause (i)(V) shall be 1 divided by the total number of metropolitan cities that are located within 50 miles of an international border.  
 (VI) Proximity to disaster medical assistance team If a metropolitan city is located within 50 miles of a DMAT, as organized by the National Disaster Medical System, the ratio under clause (i)(VI) shall be 1 divided by the total number of metropolitan cities that are located within 50 miles of a DMAT.  
 (F) Computation of amount allocated to urban counties 
 (i) Computation ratios The Secretary shall determine the amount to be allocated to each urban county, which shall bear the same ratio to the allocation for all urban counties as the weighted average of— 
 (I) the population of the urban county divided by the population of all urban counties;  
 (II) the potential chemical security risk of the urban county divided by the potential chemical security risk of all urban counties;  
 (III) the proximity of the urban county to the nearest operating nuclear power plant compared to the proximity of all urban counties to the nearest operating nuclear power plant to each such county;  
 (IV) the proximity of the urban counties to the nearest United States land or water port compared with the proximity of all urban counties to the nearest United States land or water port to each such county;  
 (V) the proximity of the urban county to the nearest international border compared with the proximity of all urban counties to the nearest international border to each such county; and  
 (VI) the proximity of the urban county to the nearest Disaster Medical Assistance Team compared with the proximity of all urban counties to the nearest DMAT to each such county.  
 (ii) Clarification of computation ratios 
 (I) Relative weight of factor In determining the average of the ratios under clause (i), the ratio involving population shall constitute 50 percent of the formula in calculating the allocation and the remaining factors shall be equally weighted.  
 (II) Potential chemical security risk If an urban county is within the vulnerable zone of a worst-case chemical release (as specified in the most recent risk management plans filed with the Environmental Protection Agency, or another instrument developed by the Environmental Protection Agency or the Homeland Security Department that captures the same information for the same facilities), the ratio under clause (i)(II) shall be 1 divided by the total number of urban counties that are within such a zone.  
 (III) Proximity as it pertains to nuclear security If an urban county is located within 50 miles of an operating nuclear power plant (as identified by the Nuclear Regulatory Commission), the ratio under clause (i)(III) shall be 1 divided by the total number of urban counties, not to exceed 100, which are located within 50 miles of an operating nuclear power plant.  
 (IV) Proximity as it pertains to port security If an urban county is located within 50 miles of 1 of the 100 largest United States ports (as stated by the Department of Transportation, Bureau of Transportation Statistics, United States Port Report by All Land Modes), or within 50 miles of 1 of the 30 largest United States water ports by metric tons and value (as stated by the Department of Transportation, Maritime Administration, United States Foreign Waterborne Transportation Statistics), the ratio under clause (i)(IV) shall be 1 divided by the total number of urban counties that are located within 50 miles of a United States land or water port.  
 (V) Proximity to international border If an urban county is located within 50 miles of an international border, the ratio under clause (i)(V) shall be 1 divided by the total number of urban counties that are located within 50 miles of an international border.  
 (VI) Proximity to disaster medical assistance team If an urban county is located within 50 miles of a DMAT, as organized by the National Disaster Medical System, the ratio under clause (i)(VI) shall be 1 divided by the total number of urban counties that are located within 50 miles of a DMAT.  
 (G) Exclusions 
 (i) In general In computing amounts or exclusions under subparagraph (F) with respect to any urban county, units of general local government located in the county shall be excluded if the populations of such units are not counted to determine the eligibility of the urban county to receive a grant under this paragraph.  
 (ii) Independent cities 
 (I) In general In computing amounts under clause (i), there shall be included any independent city (as defined by the Bureau of the Census) which— 
 (aa) is not part of any county;  
 (bb) is not eligible for a grant;  
 (cc) is contiguous to the urban county;  
 (dd) has entered into cooperation agreements with the urban county which provide that the urban county is to undertake or to assist in the undertaking of essential community development and housing assistance activities with respect to such independent city; and  
 (ee) is not included as a part of any other unit of general local government for purposes of this section.  
 (II) Limitation Any independent city that is included in the computation under subclause (I) shall not be eligible to receive assistance under this paragraph for the fiscal year for which such computation is used to allocate such assistance.  
 (H) Inclusion 
 (i) Local government straddling county line In computing amounts or exclusions under subparagraph (F) with respect to any urban county, all of the area of any unit of local government shall be included, which is part of, but is not located entirely within the boundaries of, such urban county if— 
 (I) the part of such unit of local government that is within the boundaries of such urban county would otherwise be included in computing the amount for such urban county under this subsection; and  
 (II) the part of such unit of local government that is not within the boundaries of such urban county is not included as a part of any other unit of local government for the purpose of this subsection.  
 (ii) Use of grant funds outside urban county Any amount received under this section by an urban county described under clause (i) may be used with respect to the part of such unit of local government that is outside the boundaries of such urban county. 
 (I) Population  
 (i) Effect of consolidation Where data are available, the amount to be allocated to a metropolitan city that has been formed by the consolidation of 1 or more metropolitan cities within an urban county shall be equal to the sum of the amounts that would have been allocated to the urban county or cities and the balance of the consolidated government if such consolidation had not occurred.  
 (ii) Limitation Clause (i) shall apply only to a consolidation that— 
 (I) included all metropolitan cities that received grants under this section for the fiscal year preceding such consolidation and that were located within the urban county;  
 (II) included the entire urban county that received a grant under this section for the fiscal year preceding such consolidation; and  
 (III) took place on or after January 1, 2005.  
 (iii) Growth rate The population growth rate of all metropolitan cities defined in this section shall be based on the population of metropolitan cities other than consolidated governments the grant for which is determined under this paragraph and cities that were metropolitan cities before their incorporation into consolidated governments.  
 (4) Maximum amount per grantee 
 (A) In general A qualifying State, unit of local government, or Indian tribe may not receive more than 5 percent of the total amount appropriated for grants under this section.  
 (B) Aggregate amount per state A State, together with the grantees within the State, may not receive more than 20 percent of the total amount appropriated for grants under this section.  
 (5) Matching funds 
 (A) In general The portion of the costs of a program provided by a grant under paragraph (1) may not exceed 90 percent.  
 (B) Waiver If the Secretary determines that a grantee is experiencing fiscal hardship, the Secretary may waive, in whole or in part, the matching requirement under subparagraph (A).  
 (C) Exception Any funds appropriated by Congress for the activities of any agency of an Indian tribal government or the Bureau of Indian Affairs performing law enforcement functions on any Indian lands may be used to provide the non-Federal share of a matching requirement under subparagraph (A).  
 (c) Applications 
 (1) In general To request a grant under this section, the chief executive of a State, unit of local government, or Indian tribe shall submit an application to the Secretary in such form and containing such information as the Secretary may reasonably require.  
 (2) Regulations Not later than 90 days after the date of enactment of this Act, the Secretary shall promulgate regulations to implement this subsection (including the information that must be included and the requirements that the States, units of local government, and Indian tribes must meet) in submitting the applications required under this subsection.  
 (d) Authorization of appropriations There are authorized to be appropriated $5,000,000,000 for fiscal year 2006 to carry out this section.  
 IV Rail security 
 401. Short title This title may be cited as the Rail Security Act of 2005.  
 402. Rail transportation security risk assessment 
 (a) In general 
 (1) Vulnerability assessment The Under Secretary of Homeland Security for Border and Transportation Security, in consultation with the Secretary of Transportation, shall complete a vulnerability assessment of freight and passenger rail transportation (encompassing railroads, as that term is defined in section 20102(1) of title 49, United States Code). The assessment shall include— 
 (A) identification and evaluation of critical assets and infrastructures;  
 (B) identification of threats to those assets and infrastructures;  
 (C) identification of vulnerabilities that are specific to the transportation of hazardous materials via railroad; and  
 (D) identification of security weaknesses in passenger and cargo security, transportation infrastructure, protection systems, procedural policies, communications systems, employee training, emergency response planning, and any other area identified by the assessment.  
 (2) Existing private and public sector efforts The assessment shall take into account actions taken or planned by both public and private entities to address identified security issues and assess the effective integration of such actions.  
 (3) Recommendations Based on the assessment conducted under paragraph (1), the Under Secretary, in consultation with the Secretary of Transportation, shall develop prioritized recommendations for improving rail security, including any recommendations the Under Secretary has for— 
 (A) improving the security of rail tunnels, rail bridges, rail switching and car storage areas, other rail infrastructure and facilities, information systems, and other areas identified by the Under Secretary as posing significant rail-related risks to public safety and the movement of interstate commerce, taking into account the impact that any proposed security measure might have on the provision of rail service;  
 (B) deploying equipment to detect explosives and hazardous chemical, biological, and radioactive substances, and any appropriate countermeasures;  
 (C) training employees in terrorism prevention, passenger evacuation, and response activities;  
 (D) conducting public outreach campaigns on passenger railroads;  
 (E) deploying surveillance equipment; and  
 (F) identifying the immediate and long-term costs of measures that may be required to address those risks.  
 (4) Plans The report required by subsection (c) shall include— 
 (A) a plan, developed in consultation with the freight and intercity passenger railroads, and State and local governments, for the government to provide increased security support at high or severe threat levels of alert; and  
 (B) a plan for coordinating rail security initiatives undertaken by the public and private sectors.  
 (b) Consultation; use of existing resources In carrying out the assessment required by subsection (a), the Under Secretary of Homeland Security for Border and Transportation Security shall consult with rail management, rail labor, owners or lessors of rail cars used to transport hazardous materials, first responders, shippers of hazardous materials, public safety officials (including those within other agencies and offices within the Department of Homeland Security), and other relevant parties.  
 (c) Report 
 (1) Contents Not later than 180 days after the date of enactment of this Act, the Under Secretary of Homeland Security for Border and Transportation Security shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report containing the assessment and prioritized recommendations required by subsection (a) and an estimate of the cost to implement such recommendations.  
 (2) Format The Under Secretary may submit the report in both classified and redacted formats if the Under Secretary determines that such action is appropriate or necessary.  
 (d) 2-Year updates The Under Secretary of Homeland Security for Border and Transportation Security, in consultation with the Secretary of Transportation, shall update the assessment and recommendations every 2 years and submit to the committees named in subsection (c)(1) a report, which may be submitted in both classified and redacted formats, containing the updated assessment and recommendations.  
 (e) Authorization of appropriations There are authorized to be appropriated to the Under Secretary of Homeland Security for Border and Transportation Security $5,000,000 for fiscal year 2006 for the purpose of carrying out this section.  
 403. Rail security 
 (a) Rail police officers Section 28101 of title 49, United States Code, is amended by striking the rail carrier each place it appears and inserting any rail carrier.  
 (b) Review of rail regulations Not later than 1 year after the date of enactment of this Act, the Secretary of Transportation, in consultation with the Under Secretary of Homeland Security for Border and Transportation Security, shall review existing rail regulations of the Department of Transportation for the purpose of identifying areas in which those regulations need to be revised to improve rail security.  
 404. Study of foreign rail transport security programs 
 (a) Requirement for study Not later than 1 year after the date of enactment of this Act, the Comptroller General shall complete a study of the rail passenger transportation security programs that are carried out for rail transportation systems in Japan, member nations of the European Union, and other foreign countries.  
 (b) Purpose The purpose of the study shall be to identify effective rail transportation security measures that are in use in foreign rail transportation systems, including innovative measures and screening procedures determined effective.  
 (c) Report The Comptroller General shall submit a report on the results of the study to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives. The report shall include the Comptroller General's assessment regarding whether it is feasible to implement within the United States any of the same or similar security measures that are determined effective under the study.  
 405. Passenger, baggage, and cargo screening 
 (a) Requirement for study and report The Under Secretary of Homeland Security for Border and Transportation Security, in cooperation with the Secretary of Transportation, shall— 
 (1) analyze the cost and feasibility of requiring security screening for passengers, baggage, and cargo on passenger trains; and  
 (2) not later than 1 year after the date of enactment of this Act, report the results of the study, together with any recommendations that the Under Secretary may have for implementing a rail security screening program to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives.  
 (b) Pilot program As part of the study under subsection (a), the Under Secretary shall complete a pilot program of random security screening of passengers and baggage at 5 passenger rail stations served by Amtrak that are selected by the Under Secretary. In conducting the pilot program, the Under Secretary shall— 
 (1) test a wide range of explosives detection technologies, devices, and methods;  
 (2) require that intercity rail passengers produce government-issued photographic identification that matches the name on the passenger's tickets prior to boarding trains; and  
 (3) attempt to give preference to locations at the highest risk of terrorist attack and achieve a distribution of participating train stations in terms of geographic location, size, passenger volume, and whether the station is used by commuter rail passengers as well as Amtrak passengers.  
 (c) Authorization of appropriations There are authorized to be appropriated to the Under Secretary of Homeland Security for Border and Transportation Security $5,000,000 for fiscal year 2006 to carry out this section.  
 406. Certain personnel limitations not to apply Any statutory limitation on the number of employees in the Transportation Security Administration of the Department of Transportation, before or after its transfer to the Department of Homeland Security, does not apply to the extent that any such employees are responsible for implementing the provisions of this Act.  
 407. Fire and life-safety improvements 
 (a) Life-Safety needs The Secretary of Transportation is authorized to make grants to Amtrak for the purpose of making fire and life-safety improvements to Amtrak tunnels on the Northeast Corridor in New York, New York, Baltimore, Maryland, and Washington, District of Columbia.  
 (b) Authorization of appropriations There are authorized to be appropriated to the Secretary of Transportation for the purposes of carrying out subsection (a) the following amounts: 
 (1) For the 6 New York tunnels to provide ventilation, electrical, and fire safety technology upgrades, emergency communication and lighting systems, and emergency access and egress for passengers— 
 (A) $100,000,000 for fiscal year 2006;  
 (B) $100,000,000 for fiscal year 2007;  
 (C) $100,000,000 for fiscal year 2008;  
 (D) $100,000,000 for fiscal year 2009; and  
 (E) $170,000,000 for fiscal year 2010.  
 (2) For the Baltimore & Potomac tunnel and the Union tunnel, together, to provide adequate drainage, ventilation, communication, lighting, and passenger egress upgrades— 
 (A) $10,000,000 for fiscal year 2006;  
 (B) $10,000,000 for fiscal year 2007;  
 (C) $10,000,000 for fiscal year 2008;  
 (D) $10,000,000 for fiscal year 2009; and  
 (E) $17,000,000 for fiscal year 2010.  
 (3) For the Washington, District of Columbia, Union Station tunnels to improve ventilation, communication, lighting, and passenger egress upgrades— 
 (A) $8,000,000 for fiscal year 2006;  
 (B) $8,000,000 for fiscal year 2007;  
 (C) $8,000,000 for fiscal year 2008;  
 (D) $8,000,000 for fiscal year 2009; and  
 (E) $8,000,000 for fiscal year 2010.  
 (c) Infrastructure upgrades There are authorized to be appropriated to the Secretary of Transportation $3,000,000 for fiscal year 2006 for the preliminary design of options for a new tunnel on a different alignment to augment the capacity of the existing Baltimore, Maryland, tunnels.  
 (d) Availability of appropriated funds Amounts appropriated pursuant to this section shall remain available until expended.  
 (e) Plans required The Secretary of Transportation may not make amounts available to Amtrak for obligation or expenditure under subsection (a)— 
 (1) until Amtrak has submitted to the Secretary, and the Secretary has approved, an engineering and financial plan for such projects; and  
 (2) unless, for each project funded pursuant to this section, the Secretary has approved a project management plan prepared by Amtrak addressing appropriate project budget, construction schedule, recipient staff organization, document control and record keeping, change order procedure, quality control and assurance, periodic plan updates, periodic status reports, and such other matters the Secretary determines appropriate.  
 (f) Review of plans The Secretary of Transportation shall complete the review of the plans required under subsection (e) and approve or disapprove the plans within 45 days after the date on which each such plan is submitted by Amtrak. If the Secretary determines that a plan is incomplete or deficient, the Secretary shall notify Amtrak of the incomplete items or deficiencies and Amtrak shall, within 30 days after receiving such notification, submit a modified plan for the Secretary's review. Within 15 days after receiving additional information on items previously included in the plan, and within 45 days after receiving items newly included in a modified plan, the Secretary shall either approve the modified plan, or, if the Secretary finds the plan is still incomplete or deficient, the Secretary shall identify in writing to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives the portions of the plan the Secretary finds incomplete or deficient, approve all other portions of the plan, obligate the funds associated with those other portions, and execute an agreement with Amtrak within 15 days thereafter on a process for resolving the remaining portions of the plan.  
 (g) Financial contribution from other tunnel users The Secretary shall, taking into account the need for the timely completion of all portions of the tunnel projects described in subsection (a)— 
 (1) consider the extent to which rail carriers other than Amtrak use the tunnels;  
 (2) consider the feasibility of seeking a financial contribution from those other rail carriers toward the costs of the projects; and  
 (3) obtain financial contributions or commitments from such other rail carriers at levels reflecting the extent of their use of the tunnels, if feasible.  
 408. Memorandum of agreement 
 (a) Memorandum of agreement Not later than 60 days after the date of enactment of this Act, the Secretary of Transportation and the Secretary of Homeland Security shall execute a memorandum of agreement governing the roles and responsibilities of the Department of Transportation and the Department of Homeland Security, respectively, in addressing railroad transportation security matters, including the processes the departments will follow to promote communications, efficiency, and nonduplication of effort.  
 (b) Rail safety regulations Section 20103(a) of title 49, United States Code, is amended by striking safety the first place it appears, and inserting safety, including security,.  
 409. Amtrak plan to assist families of passengers involved in rail passenger accidents 
 (a) In general Chapter 243 of title 49, United States Code, is amended by adding at the end the following new section: 
 
 24316. Plan to address needs of families of passengers involved in rail passenger accidents 
 (a) Submission of plan Not later than 6 months after the date of enactment of the Rail Security Act of 2005, Amtrak shall submit to the Chairman of the National Transportation Safety Board and the Secretary of Transportation a plan for addressing the needs of the families of passengers involved in any rail passenger accident involving an Amtrak intercity train and resulting in a loss of life.  
 (b) Contents of plans The plan to be submitted by Amtrak under subsection (a) shall include, at a minimum, the following: 
 (1) A process by which Amtrak will maintain and provide to the National Transportation Safety Board and the Secretary of Transportation, immediately upon request, a list (which is based on the best available information at the time of the request) of the names of the passengers aboard the train (whether or not such names have been verified), and will periodically update the list. The plan shall include a procedure, with respect to unreserved trains and passengers not holding reservations on other trains, for Amtrak to use reasonable efforts to ascertain the number and names of passengers aboard a train involved in an accident.  
 (2) A plan for creating and publicizing a reliable, toll-free telephone number within 4 hours after such an accident occurs, and for providing staff, to handle calls from the families of the passengers.  
 (3) A process using suitably trained individuals to notify the families of the passengers before any public notice of the names of the passengers is provided.  
 (4) A process for providing the notice described in paragraph (2) to the family of a passenger as soon as Amtrak has verified that the passenger was aboard the train (whether or not the names of all of the passengers have been verified).  
 (5) A process by which the family of each passenger will be— 
 (A) consulted about the disposition of all remains and personal effects of the passenger within Amtrak's control;  
 (B) notified that any possession of the passenger within Amtrak's control will be returned to the family unless the possession is needed for the accident investigation or any criminal investigation; and  
 (C) notified that any unclaimed possession of a passenger within Amtrak's control will be retained by the rail passenger carrier for at least 18 months.  
 (6) A process by which the treatment of the families of nonrevenue passengers will be the same as the treatment of the families of revenue passengers.  
 (7) An assurance that Amtrak will provide adequate training to its employees and agents to meet the needs of survivors and family members following an accident.  
 (c) Use of information The National Transportation Safety Board, the Secretary of Transportation, and Amtrak may not release to any person information on a list obtained under subsection (b)(1) but may provide information on the list about a passenger to the family of the passenger to the extent that the Board or Amtrak considers appropriate.  
 (d) Limitation on liability Amtrak shall not be liable for damages in any action brought in a Federal or State court arising out of the performance of Amtrak in preparing or providing a passenger list, or in providing information concerning a train reservation, pursuant to the plan submitted by Amtrak under subsection (b), unless such liability was caused by Amtrak's conduct.  
 (e) Limitation on statutory construction Nothing in this section may be construed as limiting the actions that Amtrak may take, or the obligations that Amtrak may have, in providing assistance to the families of passengers involved in a rail passenger accident.  
 (f) Authorization of appropriations There are authorized to be appropriated to the Secretary of Transportation for the use of Amtrak $500,000 for fiscal year 2006 to carry out this section. Amounts appropriated pursuant to this subsection shall remain available until expended. .  
 (b) Conforming amendment The chapter analysis for chapter 243 of title 49, United States Code, is amended by adding at the end the following: 
 
 
Sec. 
24316. Plan to address needs of families of passengers involved in rail passenger accidents.  .  
 410. Systemwide amtrak security upgrades 
 (a) In general Subject to subsection (c), the Under Secretary of Homeland Security for Border and Transportation Security is authorized to make grants, through the Secretary of Transportation, to Amtrak— 
 (1) to secure major tunnel access points and ensure tunnel integrity in New York, New York, Baltimore, Maryland, and Washington, District of Columbia;  
 (2) to secure Amtrak trains;  
 (3) to secure Amtrak stations;  
 (4) to obtain a watch list identification system approved by the Under Secretary;  
 (5) to obtain train tracking and interoperable communications systems that are coordinated to the maximum extent possible;  
 (6) to hire additional police and security officers, including canine units; and  
 (7) to expand emergency preparedness efforts.  
 (b) Conditions The Secretary of Transportation may not disburse funds to Amtrak under subsection (a) unless the projects are contained in a systemwide security plan approved by the Under Secretary, in consultation with the Secretary of Transportation, and, for capital projects, meet the requirements of section 407(e)(2). The plan shall include appropriate measures to address security awareness, emergency response, and passenger evacuation training.  
 (c) Equitable geographic allocation The Under Secretary shall ensure that, subject to meeting the highest security needs on Amtrak's entire system, stations and facilities located outside of the Northeast Corridor receive an equitable share of the security funds authorized by this section.  
 (d) Availability of funds There are authorized to be appropriated to the Under Secretary of Homeland Security for Border and Transportation Security $63,500,000 for fiscal year 2006 to carry out this section. Amounts appropriated pursuant to this subsection shall remain available until expended.  
 411. Freight and passenger rail security upgrades 
 (a) Security improvement grants The Under Secretary of Homeland Security for Border and Transportation Security is authorized to make grants to freight railroads, the Alaska Railroad, hazardous materials shippers, owners of rail cars used in the transportation of hazardous materials, universities, colleges and research centers, State and local governments (for passenger facilities and infrastructure not owned by Amtrak), and, through the Secretary of Transportation, to Amtrak, for full or partial reimbursement of costs incurred in the conduct of activities to prevent or respond to acts of terrorism, sabotage, or other intercity passenger rail and freight rail security threats, including— 
 (1) security and redundancy for critical communications, computer, and train control systems essential for secure rail operations;  
 (2) accommodation of cargo or passenger screening equipment at the United States-Mexico border or the United States-Canada border;  
 (3) the security of hazardous material transportation by rail;  
 (4) secure intercity passenger rail stations, trains, and infrastructure;  
 (5) structural modification or replacement of rail cars transporting high hazard materials to improve their resistance to acts of terrorism;  
 (6) employee security awareness, preparedness, passenger evacuation, and emergency response training;  
 (7) public security awareness campaigns for passenger train operations;  
 (8) the sharing of intelligence and information about security threats;  
 (9) train tracking and interoperable communications systems that are coordinated to the maximum extent possible;  
 (10) the hiring of additional police and security officers, including canine units; and  
 (11) other improvements recommended by the reports submitted under subsections (c) and (d) of section 402, including infrastructure, facilities, and equipment upgrades.  
 (b) Accountability The Under Secretary shall adopt necessary procedures, including audits, to ensure that grants made under this section are expended in accordance with the purposes of this Act and the priorities and other criteria developed by the Under Secretary.  
 (c) Equitable allocation The Under Secretary shall equitably distribute the funds authorized by this section, taking into account geographic location, and shall encourage non-Federal financial participation in awarding grants. With respect to grants for passenger rail security, the Under Secretary shall also take into account passenger volume and whether a station is used by commuter rail passengers as well as intercity rail passengers.  
 (d) Conditions The Secretary of Transportation may not disburse funds to Amtrak under subsection (a) unless Amtrak meets the conditions set forth in section 410(b).  
 (e) Allocation between railroads and others Unless as a result of the assessment required by section 402(a) the Under Secretary of Homeland Security for Border and Transportation Security determines that critical rail transportation security needs require reimbursement in greater amounts to any eligible entity, no grants under this section may be made— 
 (1) in excess of $65,000,000 to Amtrak; or  
 (2) in excess of $100,000,000 for the purposes described in paragraphs (3) and (5) of subsection (a).  
 (f) Authorization of appropriations There are authorized to be appropriated to the Under Secretary of Homeland Security for Border and Transportation Security $350,000,000 for fiscal year 2006 to carry out this section. Amounts appropriated pursuant to this subsection shall remain available until expended.  
 (g) High hazard materials defined In this section, the term high hazard materials means poison inhalation hazard materials, Class 2.3 gases, Class 6.1 materials, and anhydrous ammonia.  
 412. Oversight and grant procedures 
 (a) Secretarial oversight The Secretary of Transportation may use up to 0.5 percent of amounts made available to Amtrak for capital projects under this Act to enter into contracts for the review of proposed capital projects and related program management plans and to oversee construction of such projects.  
 (b) Use of funds The Secretary may use amounts available under subsection (a) to make contracts for safety, procurement, management, and financial compliance reviews and audits of a recipient of amounts under such subsection.  
 (c) Procedures for grant award The Under Secretary of Homeland Security for Border Transportation Security shall prescribe procedures and schedules for the awarding of grants under this Act, including application and qualification procedures (including a requirement that the applicant have a security plan), and a record of decision on applicant eligibility. The procedures shall include the execution of a grant agreement between the grant recipient and the Under Secretary. The Under Secretary shall issue a final rule establishing the procedures not later than 90 days after the date of enactment of this Act.  
 413. Rail security research and development 
 (a) Establishment of research and development program The Under Secretary of Homeland Security for Border and Transportation Security, in conjunction with the Secretary of Transportation, shall carry out a research and development program for the purpose of improving freight and intercity passenger rail security that may include research and development projects to— 
 (1) reduce the vulnerability of passenger trains, stations, and equipment to explosives and hazardous chemical, biological, and radioactive substances;  
 (2) test new emergency response techniques and technologies;  
 (3) develop improved freight technologies, including— 
 (A) technologies for sealing rail cars;  
 (B) automatic inspection of rail cars;  
 (C) communication-based train controls; and  
 (D) emergency response training;  
 (4) test wayside detectors that can detect tampering with railroad equipment;  
 (5) support enhanced security for the transportation of hazardous materials by rail, including— 
 (A) technologies to detect a breach in a tank car and transmit information about the integrity of tank cars to the train crew;  
 (B) research to improve tank car integrity, with a focus on tank cars that carry high hazard materials (as defined in section 411(g)); and  
 (C) techniques to transfer hazardous materials from rail cars that are damaged or otherwise represent an unreasonable risk to human life or public safety; and  
 (6) other projects recommended in reports submitted under section 402.  
 (b) Coordination with other research initiatives The Under Secretary of Homeland Security for Border and Transportation Security shall ensure that the research and development program authorized by this section is coordinated with other research and development initiatives at the Department of Homeland Security and the Department of Transportation. The Under Secretary of Homeland Security for Border and Transportation Security shall carry out any research and development project authorized by this section through a reimbursable agreement with the Secretary of Transportation if the Secretary of Transportation— 
 (1) is already sponsoring a research and development project in a similar area; or  
 (2) has a unique facility or capability that would be useful in carrying out the project.  
 (c) Accountability The Under Secretary shall adopt necessary procedures, including audits, to ensure that grants made under this section are expended in accordance with the purposes of this Act and the priorities and other criteria developed by the Under Secretary.  
 (d) Authorization of appropriations There are authorized to be appropriated to the Under Secretary of Homeland Security for Border and Transportation Security $50,000,000 in each of fiscal years 2006 and 2007 to carry out this section. Amounts appropriated pursuant to this subsection shall remain available until expended.  
 414. Welded rail and tank car safety improvements 
 (a) Track standards Not later than 90 days after the date of enactment of this Act, the Administrator of the Federal Railroad Administration shall— 
 (1) require each track owner using continuous welded rail track to include procedures (in its procedures filed with the Administration pursuant to section 213.119 of title 49, Code of Federal Regulations) to improve the identification of cracks in rail joint bars;  
 (2) instruct Administration track inspectors to obtain copies of the most recent continuous welded rail programs of each railroad within the inspectors' areas of responsibility and require that inspectors use those programs when conducting track inspections; and  
 (3) establish a program to periodically review continuous welded rail joint bar inspection data from railroads and Administration track inspectors and, whenever the Administrator determines that it is necessary or appropriate, require railroads to increase the frequency or improve the methods of inspection of joint bars in continuous welded rail.  
 (b) Tank car standards The Administrator of the Federal Railroad Administration shall— 
 (1) not later than 1 year after the date of enactment of this Act, validate the predictive model it is developing to quantify the relevant dynamic forces acting on railroad tank cars under accident conditions; and  
 (2) not later than 18 months after the date of enactment of this Act, initiate a rulemaking to develop and implement appropriate design standards for pressurized tank cars.  
 (c) Older tank car impact resistance analysis and report Not later than 2 years after the date of enactment of this Act, the Administrator of the Federal Railroad Administration shall— 
 (1) conduct a comprehensive analysis to determine the impact resistance of the steels in the shells of pressure tank cars constructed before 1989; and  
 (2) submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report with recommendations for measures to eliminate or mitigate the risk of catastrophic failure.  
 415. Northern border rail passenger report Not later than 180 days after the date of enactment of this Act, the Under Secretary of Homeland Security for Border and Transportation Security, in consultation with the heads of other appropriate Federal departments and agencies and the National Railroad Passenger Corporation, shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that contains— 
 (1) a description of the current system for screening passengers and baggage on passenger rail service between the United States and Canada;  
 (2) an assessment of the current program to provide preclearance of airline passengers between the United States and Canada as outlined in The Agreement on Air Transport Preclearance between the Government of Canada and the Government of the United States of America, dated January 18, 2001;  
 (3) an assessment of the current program to provide preclearance of freight railroad traffic between the United States and Canada as outlined in the Declaration of Principle for the Improved Security of Rail Shipments by Canadian National Railway and Canadian Pacific Railway from Canada to the United States, dated April 2, 2003;  
 (4) information on progress by the Department of Homeland Security and other Federal agencies towards finalizing a bilateral protocol with Canada that would provide for preclearance of passengers on trains operating between the United States and Canada;  
 (5) a description of legislative, regulatory, budgetary, or policy barriers within the United States Government to providing prescreened passenger lists for rail passengers travelling between the United States and Canada to the Department of Homeland Security;  
 (6) a description of the position of the Government of Canada and relevant Canadian agencies with respect to preclearance of such passengers; and  
 (7) a draft of any changes in existing Federal law necessary to provide for prescreening of such passengers and providing prescreened passenger lists to the Department of Homeland Security.  
 416. Report regarding impact on security of train travel in communities without grade separation 
 (a) Study The Secretary of Homeland Security shall, in consultation with State and local government officials, conduct a study on the impact of blocked highway-railroad grade crossings on the ability of emergency responders, including ambulances and police, fire, and other emergency vehicles, to perform public safety and security duties in the event of a terrorist attack.  
 (b) Report Not later than 1 year after the date of enactment of this Act, the Secretary of Homeland Security shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the findings of the study conducted under subsection (a), including recommendations for reducing the impact of blocked crossings on emergency response.  
 417. Whistleblower protection program 
 (a) In general Subchapter I of chapter 201 of title 49, United States Code, is amended by inserting after section 20115 the following new section:  
 
 
 “§ 20116. Whistleblower protection for rail security matters 
 “(a) Discrimination against employee No rail carrier engaged in interstate or foreign commerce may discharge a railroad employee or otherwise discriminate against a railroad employee because the employee (or any person acting pursuant to a request of the employee)— 
 (1) provided, caused to be provided, or is about to provide or cause to be provided, to the employer or the Federal Government information relating to a perceived threat to security;  
 “(2) provided, caused to be provided, or is about to provide or cause to be provided, testimony before Congress or at any Federal or State proceeding regarding a perceived threat to security; or  
 “(3) refused to violate or assist in the violation of any law, rule, or regulation related to rail security.  
 “(b) Dispute resolution A dispute, grievance, or claim arising under this section is subject to resolution under section 3 of the Railway Labor Act (45 U.S.C. 153). In a proceeding by the National Railroad Adjustment Board, a division or delegate of the Board, or another board of adjustment established under such section to resolve the dispute, grievance, or claim, the proceeding shall be expedited and the dispute, grievance, or claim shall be resolved not later than 180 days after it is filed. If the violation is a form of discrimination that does not involve discharge, suspension, or another action affecting pay, and no other remedy is available under this subsection, the Board, division, delegate, or other board of adjustment may award the employee reasonable damages, including punitive damages, of not more than $20,000.  
 “(c) Procedural requirements Except as provided in subsection (b), the procedure set forth in section 42121(b)(2)(B) of this title, including the burdens of proof, applies to any complaint brought under this section.  
 “(d) Election of remedies An employee of a railroad carrier may not seek protection under both this section and another provision of law for the same allegedly unlawful act of the carrier.  
 “(e) Disclosure of identity 
 “(1) Except as provided in paragraph (2) of this subsection, or with the written consent of the employee, the Secretary of Transportation may not disclose the name of an employee of a railroad carrier who has provided information about an alleged violation of this section.  
 “(2) The Secretary shall disclose to the Attorney General the name of an employee described in paragraph (1) of this subsection if the matter is referred to the Attorney General for enforcement.”.  
 (b) Conforming amendment The chapter analysis for chapter 201 of title 49, United States Code, is amended by inserting after the item relating to section 20115 the following: 
 
 
20116. Whistleblower protection for rail security matters.  .  
 
 
 V Protecting taxpayers 
 501. Reports on metrics for measuring success in global war on terrorism 
 (a) Requirement for reports The Comptroller General of the United States shall submit to Congress reports on the metrics for use in tracking and measuring acts of global terrorism, international counterterrorism efforts, and the success of United States counterterrorism policies and practices including specific, replicable definitions, criteria, and standards of measurement to be used for the following: 
(A) Counting and categorizing acts of international terrorism. 
(B)Monitoring counterterrorism efforts of foreign governments.
(C)Monitoring financial support provided to terrorist groups.
(D)Assessing the success of United States counterterrorism policies and practices.  
 (b) Schedule of reports The Comptroller General shall submit to Congress an initial report under subsection (a) not later than 1 year after the date of enactment of this Act and a second report not later than 1 year after the date on which the initial report is submitted.  
 502. Prohibition on war profiteering 
 (a) Findings Congress makes the following findings: 
 (1) War profiteering, the overcharging of taxpayers for any good or service with the specific intent to excessively profit from a conflict or reconstruction situation, not only defrauds taxpayers in the United States, but also threatens the safety of United States troops in harms way by hindering reconstruction progress, damaging the credibility of the United States, and wasting resources that could be used for troop protection.  
 (2) Laws prohibiting fraud protect against waste of tax dollars within the United States, but no current fraud statute expressly prohibits waste of tax dollars resulting from war profiteering during conflicts in foreign countries.  
 (3) War profiteers have hindered United States efforts to secure and reconstruct Iraq. In its third quarterly report, the Coalition Provisional Authority Inspector General reported that, as of October 12, 2004, it had received a total of 113 potential criminal cases.  
 (4) In nine separate reports, the Defense Contract Audit Agency, the Coalition Provisional Authority Inspector General, and the Government Accountability Office have found widespread, systematic abuses by the Halliburton Company and its subsidiaries, including instances of overcharging worth tens of millions of dollars, fraudulent accounting practices, and kickbacks. Contracts awarded to Custer Battles, LLC, were suspended by the Department of Defense after it uncovered fraudulent billing practices including the establishment of phantom off-shore corporations. Government investigators have found contract irregularities, including lack of transparency and poor accounting, in contracts awarded to other firms.  
 (b) Prohibition of profiteering 
 (1) Prohibition 
 (A) In general Chapter 47 of title 18, United States Code, is amended by adding at the end the following new section: 
 
 1038. War profiteering and fraud relating to military action, relief, and reconstruction efforts 
 (a) Prohibition 
 (1) In general Whoever, in any matter involving a contract or the provision of goods or services, directly or indirectly, in connection with the war, military action, or relief or reconstruction activities, knowingly and willfully— 
 (A) executes or attempts to execute a scheme or artifice to defraud the United States;  
 (B) falsifies, conceals, or covers up by any trick, scheme, or device a material fact;  
 (C) makes any materially false, fictitious, or fraudulent statements or representations, or makes or uses any materially false writing or document knowing the same to contain any materially false, fictitious, or fraudulent statement or entry; or  
 (D) materially overvalues any good or service with the specific intent to excessively profit from the war, military action, or relief or reconstruction activities; shall be fined under paragraph (2), imprisoned not more than 20 years, or both. 
 (2) Fine A person convicted of an offense under paragraph (1) may be fined the greater of— 
 (A) $1,000,000; or  
 (B) if such person derives profits or other proceeds from the offense, not more than twice the gross profits or other proceeds.  
 (b) Extraterritorial jurisdiction There is extraterritorial Federal jurisdiction over an offense under this section.  
 (c) Venue A prosecution for an offense under this section may be brought— 
 (1) as authorized by chapter 211 of this title;  
 (2) in any district where any act in furtherance of the offense took place; or  
 (3) in any district where any party to the contract or provider of goods or services is located. .  
 (2) Table of sections The table of sections for chapter 47 of title 18, United States Code, is amended by adding at the end the following: 
 
 
1038. War profiteering and fraud relating to military action, relief, and reconstruction efforts.  .  
 (c) Civil forfeiture Section 981(a)(1)(C) of title 18, United States Code, is amended by inserting 1038, after 1032,.  
 (d) Criminal forfeiture Section 982(a)(2)(B) of title 18, United States Code, is amended by striking or 1030 and inserting 1030, or 1038.  
 (e) Money laundering Section 1956(c)(7)(D) of title 18, United States Code, is amended by inserting section 1038 (relating to war profiteering and fraud relating to military action, relief, and reconstruction efforts), after liquidating agent of financial institution),.  
 (f) Relationship to existing law This section shall not limit or repeal any additional authorities provided by law.  
 (g) Effective date of amendments The amendments made by this section shall be effective during the 7-year period beginning on the date of enactment of this Act.  
 
